DETAILED ACTION
Status of Claims
 	Claims 1-20 are pending in this application, with claims 1, 10 and 20 being independent.
Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
 	 The drawings were received on March 16, 2021.  These drawings are not acceptable.
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “client-server connection” (line 1 of claim 1, line 1 of claim 10 and line 1 of claim 20), “server” (line 9 of claim 1, line 9 of claim 10, and line 11 of claim 20), “display system” (line 5 of claim 10, line 12 of claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
 Claim Objections
	Claim 1 is objected to because of the following informalities: 
 lines 3-4 recite, “a plurality of registrations of spatial domains comprising virtual three-dimensional volumes”; however, the recited language can be interpreted to have two different meaning, e.g., “registrations comprising virtual three-dimensional volumes” or “spatial domains comprising virtual three-dimension volumes”.  To provide clarity, the examiner recommends amending to instead recite, “a plurality of registrations of spatial domains, wherein each spatial domain comprises a virtual three-dimensional volume”
“the spatial domain” (line 7) lacks proper antecedent basis (there is only proper antecedent basis for “the spatial domains”).
“the support” (line 7) lacks proper antecedent basis (deleting “the” would cure the deficiency).
“the computing device” (line 9) lacks proper antecedent basis.  In view of dependent claims 4-8, it appears that amending to instead recite, “a client device” would be the best cure for this deficiency.
“the user” (line 9) lacks proper antecedent basis.
It is unclear whether “objects” recited in line 10 of claim 1 refers to “augmented reality objects” (i.e., “computer-generated objects”) or “real-world objects”.  
Appropriate correction is required.
 	Claim 4 is objected to because of the following informalities:  “the client” (line 1) lacks proper antecedent basis.  Appropriate correction is required.
 	Claim 5 is objected to because of the following informalities: 
“the client” (line 1) lacks proper antecedent basis.
“a computing device” (line 1) lacks proper antecedent basis since “computing device” is previously recited in line 9 of independent claim 1.   
Appropriate correction is required.
	Claim 6 is objected to because of the following informalities: 
“the client” (line 1) lacks proper antecedent basis.
 “a computing device” (line 1) lacks proper antecedent basis since “computing device” is previously recited in line 9 of independent claim 1.

	Claim 7 is objected to because of the following informalities:  “the client” (line 1) lacks proper antecedent basis.  Appropriate correction is required.
  	Claim 8 is objected to because of the following informalities:  “the client” (line 1) lacks proper antecedent basis.  Appropriate correction is required.
	Claim 10 is objected to because of the following informalities: 
lines 3-4 recite, “a plurality of registrations of spatial domains comprising virtual three-dimensional volumes”; however, the recited language can be interpreted to have two different meaning, e.g., “registrations comprising virtual three-dimensional volumes” or “spatial domains comprising virtual three-dimension volumes”.  To provide clarity, the examiner recommends amending to instead recite, “a plurality of registrations of spatial domains, wherein each spatial domain comprises a virtual three-dimensional volume”.
“the spatial domain” (line 7) lacks proper antecedent basis (there is only proper antecedent basis for “the spatial domains”).
“the support” (line 7) lacks proper antecedent basis (deleting “the” would cure the deficiency).
“the computing device” (line 9) lacks proper antecedent basis.  In view of dependent claims 15 and 16, it appears that amending to instead recite, “the client device” would be the best cure for this deficiency.
“the user” (line 9) lacks proper antecedent basis.
Appropriate correction is required.
 	Claim 11 is objected to because of the following informalities:  “the volume” (line 1) lacks proper antecedent basis (There only proper antecedent basis for “the virtual three-dimensional volumes” or “each virtual three-dimensional volume”).  Appropriate correction is required.
	Claim 15 is objected to because of the following informalities:  “a computing device” (line 1) lacks proper antecedent basis since “the computing device” is previously recited in line 9 of independent claim 10.  Appropriate correction is required.
	Claim 16 is objected to because of the following informalities:  “a computing device” (line 1) lacks proper antecedent basis since “the computing device” is previously recited in line 9 of independent claim 10 and “a computing device” is previously recited in line 1 of claim 15.  Appropriate correction is required.
  	Claim 18 is objected to because of the following informalities:  “a real-world environment” (line 2) lacks proper antecedent basis since “a real-world environment” is previously recited in line 10 of independent claim 10.  Appropriate correction is required.
  	Claim 19 is objected to because of the following informalities:  
“to digitally projected objects” (line 1, emphasis added) is grammatically incorrect (e.g., “to digitally project objects” would be grammatically correct).  
“a display” (line 2) lacks proper antecedent basis since “a display” is previously recited in line 10 of independent claim 10.  Amending to replace “a display” with “the display of the real-world environment” would cure the deficiency.

 	Claim 20 is objected to because of the following informalities: 
 lines 3-4 recite, “a plurality of registrations of spatial domains comprising virtual three-dimensional volumes”; however, the recited language can be interpreted to have two different meaning, e.g., “registrations comprising virtual three-dimensional volumes” or “spatial domains comprising virtual three-dimension volumes”.  To provide clarity, the examiner recommends amending to instead recite, “a plurality of registrations of spatial domains, wherein each spatial domain comprises a virtual three-dimensional volume”.
 “the support” (line 9) lacks proper antecedent basis (deleting “the” would cure the deficiency).
“the spatial domain” (line 9) lacks proper antecedent basis (There is only proper antecedent basis for “the spatial domains”.  However, amending to instead recite “the spatial domains” or “each of the spatial domains” would cure the deficiency.).
“the spatial domain” (line 11) lacks proper antecedent basis (There is only proper antecedent basis for “the spatial domains”.  However, amending to instead recite “one of the spatial domains” would cure the deficiency.).
“the computing device” (line 11) lacks proper antecedent basis.
“the user” (line 11) lacks proper antecedent basis.
  “the display system” (line 12) lacks proper antecedent basis.
“the spatial domain” (line 13) lacks proper antecedent basis (There is only proper antecedent basis for “the spatial domains”.  However, if amending as suggested above in (d), then amending to instead recite “the transmitted spatial domain” would cure the deficiency.).
Appropriate correction is required.
Claim Rejections – 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

   	Claims 1-6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over POUNDS et al. (US 2021/0200776, hereinafter “POUNDS”) in view of HART (US 2015/0042681).
     	Regarding claim 1, POUNDS discloses a method for establishing a client-server connection (FIG. 1, FIG. 7 and/or FIG. 9) and delivering data corresponding to a geographic location (Abstract: “AR object registry that facilitates or enables registration of one or more AR objects in association with one or more locations across a planet.”  ¶ [0014]: “AR objects are provided to a client device (e.g., in response to a request/query for AR objects from the client device)”), the method comprising the steps of:
 	receiving, via a spatial domain system (¶ [0025]: “an AR registry (e.g., implemented by the AR object system 11” ¶ [0084]: “the AR object registry module 606 receives,”), a plurality of registrations of spatial domains (¶ [0025]: “AR objects” … “in association with a set of coordinates”; ¶ [0042]: “storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map)”) comprising virtual three-dimensional volumes (e.g., ¶ [0042]: “the AR object's 3D bounding box.” ¶ [0046]: “data describing a (e.g., precalculated) 3D bounding box for a given AR object”) corresponding to a real-world geographical space (¶ [0025]: “a set of coordinates on a map (e.g., geospatial map).” ¶ [0042]: “the geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box.”) (¶ [0022]: “Accordingly, each client application 104 can communicate and exchange data with another client application 104 and with the server system 108 via the network 106. The data exchanged between client applications 104, and between a client application 104 and the server system 108, includes functions (e.g., commands to invoke functions) as well as payload data (e.g., AR object, text, audio, video or other multimedia data).”  ¶ [0025]: “a particular client application 104 enables a user to register one or more AR objects with an AR registry (e.g., implemented by the AR object system 116) in association with a set of coordinates on a map (e.g., geospatial map).”  ¶ [0042]: “According to some embodiments, geolocation data (of the logical topological data layer 214) comprises data for storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), storing registration of a ranker in association one or more coordinates corresponding to a location on a map, or some combination of both. In particular, for some embodiments, the geolocation data can associate data from 3D topological data layer 212 (e.g., such as geospatial data) with model data from the AR object model data layer 218. In this way, the geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box. When the AR object is ultimately displayed by a client device, the AR object's displayed position and orientation can be determined relative to the center of the AR object.  ¶ [0046]: “The AR object model data layer 218 comprises data for one or more AR objects that can potentially be registered with the AR object system 116. Data stored by the AR object model data layer 218 can include, without limitation, model data for generating (e.g., rendering) a 3D model that visually represents a given AR object, data describing a (e.g., precalculated) 3D bounding box for a given AR object and rule data describe one or more rules for interacting with a given AR object. As described herein, a center of a 3D bounding box associated with a given AR object can determine how the given AR object is positioned and oriented when displayed by a client device with respect to a real-world environment (e.g., how the given AR object is embedded in real-world space presented by the client device). Additionally, as described herein, one or more rules associated with a given AR object can determine a level of user interaction available with respect to the given AR object. For instance, one or more rules of a given AR object can determine whether the AR object is static, has interactions limited to the client device, or allows multiuser interaction over through an interactive session.”    ¶ [0063]: “Through the AR object registry service 236, a user can manage (e.g., add, remove, or modify) registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), can manage registration of a ranker in association with one or more coordinates corresponding to a location on a map, or both. For example, a user can use the AR object registry service 236 to generate a new registration of an AR object with respect to one or more coordinates corresponding to a location on a map. The new registration can be for an AR object newly added to the AR object model data layer 218 or already stored on the AR object model data layer 218. As described herein, registering an AR object in association with a set of coordinates can effectively place the AR object at a location corresponding to the set of coordinates (e.g., place the AR object relative to a real-world map to achieve mixed reality).”   ¶ [0066]: “For some embodiments, the AR object registry service 236 stores a registration of an AR object (with respect to a set of coordinates corresponding to a location on a map) in the geolocation data of the logical topological data layer 214 as described herein (e.g., using model_id of TABLE 2).”    ¶ [0078]: “Depending on the embodiment, the result data can comprise a current stored state of the at least one augmented reality object (state stored on the AR object system 116), where the current stored state once provided to the client device can determine an initial state of the at least one augmented reality object for the user on the client device. The result data can comprise model data for each augmented reality object in the set of augmented reality objects. The result data can comprise location (e.g., position) data that describes, for each augmented reality object in the set of augmented reality objects, a given set of coordinates on the map at which the augmented reality object is to be displayed by a given client device when the given client device generates an augmented reality view relative to the given set of coordinates. The result data can comprise orientation data that describes, for each augmented reality object in the set of augmented reality objects, a given orientation at which a given client device is to display the augmented reality object when the client device generates an augmented reality view that includes the augmented reality object.”   ¶ [0084]: “Referring now to FIG. 10, a method 1000 is illustrated for registering an AR object to an AR object registry. At operation 1002, the AR object registry module 606 receives, from a client device associated with a user, a request to register a given augmented reality object on an augmented reality object registry in association with a given set of coordinates on the map.”   ¶ [0086]: “Additionally, in response to the request received at operation 1002, operation 1006 is performed. At operation 1006, based on the determining whether the user has permission, the AR object registry module 606 registers the given augmented reality object on the augmented reality object registry in association with the given set of coordinates on the map.”); 
 	transmitting the spatial domains (e.g., ¶ [0023]: “a particular client application 104 can obtain AR objects from an AR registry”;  ¶ [0029]: “sending of AR object-related information (e.g., model data, orientation, interaction rules or logic, state information, interactive, session information, etc.) via the application server 112, from the AR object system 116 to a particular client application 104;”) to an application system (e.g., “CLIENT APPLICATION 104” and/or “APPLICATION SERVER 112” in FIG. 1; “AUGMENTED REALIT (AR) OBJECT SERVICES 230 in FIG. 2;  ¶ [0023]: “a particular client application 104 provides its respective client device 102 with one or more augmented reality/mixed reality features.” ¶ [0023]: “an augmented reality (AR) client software application”  ¶ [0030]: “application server 112 hosts a number of applications, systems, and subsystems, including a messaging server application 114, an AR object system 116, and a social network system 122.”  ¶ [0035]: “the AR object services 230 can be implemented by one or more servers (e.g., the application server 112).”) (¶ [0021]: “FIG. 1 is a block diagram showing an example system 100, for exchanging data (e.g., relating to AR objects) over a network 106, that can include an augmented reality (AR) object system, according to some embodiments. The system 100 includes multiple client devices 102, each of which hosts a number of applications including a client application 104. Each client application 104 is communicatively coupled to other instances of the client application 104 and a server system 108 via a network 106 (e.g., the Internet).”   ¶ [0023]: “a particular client application 104 provides its respective client device 102 with one or more augmented reality/mixed reality features. A particular client application 104 can represent, for example, an augmented reality (AR) client software application, or a messaging software application that includes augmented reality/mixed reality features.  A particular client application 104 can obtain one or more AR objects (e.g., from an augmented reality (AR) object system with AR object system 116, hereafter the AR object system 116) to generate a mixed reality environment (e.g., based on the real-world environment of the client device 102) that includes the one or more AR objects. For instance, a particular client application 104 can enable a client device 102, such as a smartphone, to capture image frames of a real-world environment (e.g., using smartphone camera) and generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment. In particular, a particular client application 104 can obtain AR objects from an AR registry (e.g., implemented by the AR object system 116) by, for example, requesting or querying for one or more AR objects from the AR object system 116 using information associated with the client device 102, such as information regarding the user of the client device 102, the current set of coordinates (e.g., GPS coordinates) of the client device 102, or a specified radius around the client device 102. When obtaining the one or more AR objects (e.g., the AR object system 116), a particular client application 104 can receive data for those AR objects. The data for those AR objects can include, for example: model data for one or more three-dimensional models (e.g., 3D graphical content) for rendering and displaying the obtained AR objects on a client device 102; rule data describing one or more rules that determine user interactions with the obtained AR objects through a particular client application 104; or state data describing initial states of the obtained AR objects (e.g., initial state in which an obtained AR object will be presented by a particular client application 104 on a client device 102).”   ¶ [0029]: “sending of AR object-related information (e.g., model data, orientation, interaction rules or logic, state information, interactive, session information, etc.) via the application server 112, from the AR object system 116 to a particular client application 104;”  ¶ [0030]: “The application server 112 hosts a number of applications, systems, and subsystems, including a messaging server application 114, an AR object system 116, and a social network system 122.”   ¶ [0034]: “The application server 112 is communicatively coupled to a database server 118, which facilitates access to a database 120 in which is stored data associated with operations performed by the messaging server application 114 or the AR object system 116.”   ¶ [0035]: “FIG. 2 is block diagram illustrating an example logical architecture for the AR object system 116, according to some embodiments. Specifically, the AR object system 116 is shown to comprise data layers 210 and augmented reality (AR) object services 230, which support various features and functionalities of the AR object system 116. As shown, the data layers 210 comprises a three-dimensional (3D) topological data layer 212, a logical topological data layer 214, a user data layer 216, and an augmented reality (AR) object model data layer 218. As also shown, the AR object services 230 comprises an augmented reality (AR) object interactive session service 232, an augmented reality (AR) object query service 234, and an augmented reality (AR) object registry service 236.”  ¶ [0035]: “For example, the data layers 210 can be implemented by one or more databases (e.g., databases 120), and the AR object services 230 can be implemented by one or more servers (e.g., the application server 112).”    ¶ [0055]: “The AR object query service 234 processes requests or queries, from client devices, for one or more AR objects from the AR registry implemented by the AR object system 116 (e.g., implemented via geolocation data of the logical topological data layer 214). Based on a received request/query, the AR object query service 234 can determine one or more AR objects (from the AR registry) to be sent back to a client device for use. In this way, the AR object query service 234 operates as an AR object surface service, given that one or more AR objects provided by the AR object query service 234 to a client device (e.g., based on a client request or query) causes (or likely causes) the client device to present or surface those one or more AR objects on the client device. The request/query to the AR object query service 234 can be generated by a client application (e.g., 104) on a client device, where the client application can use one or more AR objects provided by the AR object query service 234 to present with respect to a view of a real-world environment (e.g., to provide a mixed reality user experience).”  ¶ [0070]: “At operation 536, the AR object query service 504 can obtain (e.g., fetch) data for the final set of AR objects, which can include, for example, data from AR object model data 510 and rule data associated with the final set of AR objects. At operation 538, the data for the final set of AR objects is provided to and downloaded by the client device 502 (as represented by 512).”); 
 	storing, via a spatial domain registry database (¶ [0013]: “an augmented reality (AR) object registry that facilitates or enables registration of one or more AR objects in association with one or more locations across a planet (e.g., on a world scale).” ¶ [0028]: “database 120”), a plurality of spatial domain information (¶ [0013]: “an AR object registry can enable associations between one or more AR objects and one or more locations or physical objects on planet Earth.” ¶ [0014]: “an AR registry of an embodiment can associate (e.g., unite) topology map data (e.g., of Earth) with AR object data”;  ¶ [0016]: “A registered AR object can comprise an AR object registered by an embodiment described herein, thereby associating the AR object with a set of coordinates via an AR object registry.”   ¶ [0042]: “storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map),”   ¶ [0046]: “data for one or more AR objects that can potentially be registered with the AR object system 116.”) (¶ [0028]: “Turning now specifically to the server system 108, an Application Program Interface (API) server 110 is coupled to, and provides a programmatic interface to, an application server 112. The application server 112 is communicatively coupled to a database server 118, which facilitates access to a database 120 in which is stored data associated with operations performed by the application server 112.”  ¶ [0042]: “According to some embodiments, geolocation data (of the logical topological data layer 214) comprises data for storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), storing registration of a ranker in association one or more coordinates corresponding to a location on a map, or some combination of both. In particular, for some embodiments, the geolocation data can associate data from 3D topological data layer 212 (e.g., such as geospatial data) with model data from the AR object model data layer 218. In this way, the geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box. When the AR object is ultimately displayed by a client device, the AR object's displayed position and orientation can be determined relative to the center of the AR object.”  ¶ [0046]: “The AR object model data layer 218 comprises data for one or more AR objects that can potentially be registered with the AR object system 116. Data stored by the AR object model data layer 218 can include, without limitation, model data for generating (e.g., rendering) a 3D model that visually represents a given AR object, data describing a (e.g., precalculated) 3D bounding box for a given AR object and rule data describe one or more rules for interacting with a given AR object. As described herein, a center of a 3D bounding box associated with a given AR object can determine how the given AR object is positioned and oriented when displayed by a client device with respect to a real-world environment (e.g., how the given AR object is embedded in real-world space presented by the client device). Additionally, as described herein, one or more rules associated with a given AR object can determine a level of user interaction available with respect to the given AR object. For instance, one or more rules of a given AR object can determine whether the AR object is static, has interactions limited to the client device, or allows multiuser interaction over through an interactive session.”); 
 	interpreting (e.g., ¶ [0042]: “storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map)”; ¶ [0042]: “associates a center (e.g., centroid) of an AR object with the set of coordinates”), via an analysis system (e.g., ¶ [0035]: “AR object system 116”), the spatial domain (e.g., ¶ [0042]: “associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box.”) (¶ [0035]: “FIG. 2 is block diagram illustrating an example logical architecture for the AR object system 116, according to some embodiments. Specifically, the AR object system 116 is shown to comprise data layers 210 and augmented reality (AR) object services 230, which support various features and functionalities of the AR object system 116. As shown, the data layers 210 comprises a three-dimensional (3D) topological data layer 212, a logical topological data layer 214, a user data layer 216, and an augmented reality (AR) object model data layer 218. As also shown, the AR object services 230 comprises an augmented reality (AR) object interactive session service 232, an augmented reality (AR) object query service 234, and an augmented reality (AR) object registry service 236.”  ¶ [0036]: “The 3D topological data layer 212 comprises data that describes an internal representation of a real-world environment. The data can include, without limitation, 3D modeling information of the real-world environment and information that associates the 3D modeling information with one or more coordinates (e.g., on a topological map). A query to the 3D topological data layer 212 can comprise one or more coordinates on a map (e.g., topological map) and a radius value around a point corresponding to the one or more coordinates. The query results provided by the 3D topological data layer 212 can comprise one or more 3D model objects that fall within the radius that is centered at the one or more coordinates. Data for the 3D topological data layer 212 can be sourced from one or more data sources, including third party vendors. Additionally, data of the 3D topological data layer 212 can be divided into two or more types, such as lower resolution data (hereafter, referred to as world data) and higher resolution data (hereafter, referred to as deep world data. World data can represent default ground truth data for the AR object system 116 (which can provide a quick foundation for AR object model placement). In comparison to deep world data, world data can have lower accuracy (e.g., approximately 3 m of accuracy), and generally lacks indoor data for real world structures (e.g., buildings, etc.). Deep world data can represent the 3D topological data having the highest accuracy within the AR object system 116 (e.g., centimeter level of accuracy), and can include indoor data for real world structures.”  ¶ [0042]: “According to some embodiments, geolocation data (of the logical topological data layer 214) comprises data for storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), storing registration of a ranker in association one or more coordinates corresponding to a location on a map, or some combination of both. In particular, for some embodiments, the geolocation data can associate data from 3D topological data layer 212 (e.g., such as geospatial data) with model data from the AR object model data layer 218. In this way, the geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box. When the AR object is ultimately displayed by a client device, the AR object's displayed position and orientation can be determined relative to the center of the AR object.”); 
 	transmitting, via a server (e.g., ¶ [0026]: “The server system 108”), the spatial domain to the computing device (e.g., ¶ [0021]: “client devices 102, each of which hosts a number of applications including a client application 104.”) (¶ [0014]: “AR objects are provided to a client device (e.g., in response to a request/query for AR objects from the client device). In this way, such embodiments can affect which AR objects are displayed or surfaced by the client device at and around the client device's current set of coordinates on a map (e.g., geospatial map).”  ¶ [0021]: “FIG. 1 is a block diagram showing an example system 100, for exchanging data (e.g., relating to AR objects) over a network 106, that can include an augmented reality (AR) object system, according to some embodiments. The system 100 includes multiple client devices 102, each of which hosts a number of applications including a client application 104. Each client application 104 is communicatively coupled to other instances of the client application 104 and a server system 108 via a network 106 (e.g., the Internet).”  ¶ [0022]: “Accordingly, each client application 104 can communicate and exchange data with another client application 104 and with the server system 108 via the network 106. The data exchanged between client applications 104, and between a client application 104 and the server system 108, includes functions (e.g., commands to invoke functions) as well as payload data (e.g., AR object, text, audio, video or other multimedia data).”  ¶ [0023]: “a particular client application 104 provides its respective client device 102 with one or more augmented reality/mixed reality features. A particular client application 104 can represent, for example, an augmented reality (AR) client software application, or a messaging software application that includes augmented reality/mixed reality features.  A particular client application 104 can obtain one or more AR objects (e.g., from an augmented reality (AR) object system with AR object system 116, hereafter the AR object system 116) to generate a mixed reality environment (e.g., based on the real-world environment of the client device 102) that includes the one or more AR objects. For instance, a particular client application 104 can enable a client device 102, such as a smartphone, to capture image frames of a real-world environment (e.g., using smartphone camera) and generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment. In particular, a particular client application 104 can obtain AR objects from an AR registry (e.g., implemented by the AR object system 116) by, for example, requesting or querying for one or more AR objects from the AR object system 116 using information associated with the client device 102, such as information regarding the user of the client device 102, the current set of coordinates (e.g., GPS coordinates) of the client device 102, or a specified radius around the client device 102. When obtaining the one or more AR objects (e.g., the AR object system 116), a particular client application 104 can receive data for those AR objects. The data for those AR objects can include, for example: model data for one or more three-dimensional models (e.g., 3D graphical content) for rendering and displaying the obtained AR objects on a client device 102; rule data describing one or more rules that determine user interactions with the obtained AR objects through a particular client application 104; or state data describing initial states of the obtained AR objects (e.g., initial state in which an obtained AR object will be presented by a particular client application 104 on a client device 102).”  ¶ [0026]: “The server system 108 provides server-side functionality via the network 106 to a particular client application 104. While certain functions of the system 100 are described herein as being performed by either a client application 104 or by the server system 108, it will be appreciated that the location of certain functionality either within the client application 104, the server system 108 is a design choice.”  ¶ [0027]: “The server system 108 supports various services and operations that are provided to the client application 104. Such operations include transmitting data to, receiving data from, and processing data generated by the client application 104. This data may include message content. AR object-related information (e.g., model data, orientation, interaction rules or logic, state information, interactive, session information, etc.), client device information, geolocation information, media annotation and overlays, message content persistence conditions, social network information, and live event information as examples.”  ¶ [0069]: “FIG. 4 is a flow diagram illustrating an example of session handling by an AR object interactive session service (e.g., 232), according to some embodiments. At the start, a client application operating on a client device 404 can cause the client device 404 to request/query for one or more AR objects from an AR object query service 402 (e.g., request/query based on a set of coordinates corresponding to the current location of the client device 404 and a radius value). At operation 420, the client device 404 can download data for the one or more AR objects that result from the request/query, which can include model data and rule data for the one or more AR objects. Subsequently, the user can interact with the one or more AR objects in accordance with one or more rules described by the rule data.“   ¶ [0075]: “FIGS. 7 through 13 are flowcharts illustrating methods relating to an AR object registry, according to some embodiments. Various methods described herein with respect to FIGS. 7 through 13 may be embodied in machine-readable instructions for execution by one or more computer processors such that the operations of the methods may be performed in part or in whole by the server system 108 or, more specifically, the AR object system 116.”   ¶ [0076]: “Referring now to FIG. 7, a method 700 is illustrated for providing AR objects to a client device and handling a session for interacting with a provided AR object. At operation 702, the AR object query module 602 receives a query from a client device for one or more augmented reality objects, where the query can comprise a current set of coordinates that corresponds to a position of the client device on a map, and can further comprise a radius relative to (e.g., centered by a location corresponding to) the current set of coordinates.”  ¶ [0077]: “In response to the query received at operation 702, at operation 704, the AR object query module 602 determines (e.g., identifies) a set of augmented reality objects based on the query and, at operation 706, sends a query result to the client device, where the query result comprises result data for the set of augmented reality objects determined by operation 704. The determination of the set of augmented reality objects based on the query can comprise the AR object query module 602 executing a search based on the received query. The set of augmented reality objects can be determined by operation 704 from a plurality of augmented reality objects registered on an augmented reality object registry (e.g., as registered via the AR object registry module 606). As described herein, based on the result data provided to the client device by the query result, the client device can display (or surface) one or more of the augmented reality objects from the set of augmented reality objects.”)
 whereon the user (¶ [0061]: “AR objects are presented/surfaced to a user at a client device.”) interacts with a plurality of objects (¶ [0069]: “the user can interact with the one or more AR objects”) provided via a display of a real-world environment correlating to the spatial domain (¶ [0023]: “generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment.”) (¶ [0016]: “an AR object can comprise a virtual object that can be presented in a client device-generated view of a real-world environment (e.g., a view presented on a display of a mobile client device), where the virtual object can interact with or enhance a real-world physical object of the real-world environment presented in the view. For instance, an AR object can be combined with a live (e.g., real-time or near real-time) camera feed such that when the AR object is presented, it appears situated in the live a three-dimensional environment (e.g., AR object appears to occupy a consistent three-dimensional volume and dynamically changing in aspect responsive to movement of the camera in a manner similar to that which would have been the case were the AR object a real-world physical object).” ¶ [0016]: “The level of interaction (e.g., user interaction) available for an AR object registered by an embodiment can vary. For example, an AR object can be static and have no level of interaction with a user or the real-world environment. A registered AR object (e.g., virtual ball) can have one or more available interactions (e.g., spin, bounce, toss, etc.) where any changes to the state of the AR object (by way of those available interactions) are localized (e.g., confined or limited) to the user at the client device (e.g., state changes to the AR object are not propagated to another user at another client device) and any changes to the state of the AR object do not alter the current initial state of the AR object as stored in the AR object registry. A registered AR object (e.g., virtual graffiti) can have one or more available interactions (e.g., drawing, generating, or applying the virtual graffiti) where any changes to the state of the AR object (by way of those available interactions) are propagated to another user at another client device (e.g., be presented in a view displayed by the other client device) without interaction by the other user (i.e., no interactive session needed). Additionally, a registered AR object can permit two or more users to interact (e.g., in real-time) with the registered AR object (e.g., spin, bounce, or toss the virtual ball) at the same time during an interactive session. For example, a first user can toss a virtual ball between one or more other users within the same interactive session, where data is transmitted between the user's client device through the interactive session. Depending on the registered AR object, at the end of the interactive session, the final state of the registered AR object (as changed by users' interactions during the interactive session) may or may not be saved to the AR object registry, thereby updating the initial state of the AR object for subsequent single-user interactions or multi-user interactive sessions.”   ¶ [0018]: “user interactions with respect to a given AR object can be defined by a set of rules (e.g., interaction rules) associated with the AR object. For instance, a rule for an AR object can determine an availability of an interaction with respect to the AR object (e.g., can toss or bounce virtual ball), or can define an interaction constraint with respect to the AR object (e.g., interactions with respect to the virtual ball are limited to the client, or the virtual ball can only be tossed so far).”   ¶ [0023]: “A particular client application 104 can obtain one or more AR objects (e.g., from an augmented reality (AR) object system with AR object system 116, hereafter the AR object system 116) to generate a mixed reality environment (e.g., based on the real-world environment of the client device 102) that includes the one or more AR objects. For instance, a particular client application 104 can enable a client device 102, such as a smartphone, to capture image frames of a real-world environment (e.g., using smartphone camera) and generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment.”  ¶ [0023]: “The data for those AR objects can include, for example: model data for one or more three-dimensional models (e.g., 3D graphical content) for rendering and displaying the obtained AR objects on a client device 102; rule data describing one or more rules that determine user interactions with the obtained AR objects through a particular client application 104; or state data describing initial states of the obtained AR objects (e.g., initial state in which an obtained AR object will be presented by a particular client application 104 on a client device 102).”   ¶ [0024]: “a particular client application 104 can display the obtained AR object on the display of a client device 102 by determining a positioning of the AR object on the display relative to the real-world environment. A particular client application 104 can do so by executing a process that generates (or constructs) a virtual camera by combining data from a client devices 102's various sensors, such as an image sensor, inertial measurement unit (IMU), and GPS sensor, and then using the virtual camera to position the obtained AR object on the display of the client device 102. A particular client application 104 can, for example, use a simultaneous localization and mapping (SLAM) or visual odometry (VIO) system or method to generate the virtual camera. When a particular client application 104 displays the AR object, the 3D model of AR object can be rendered and displayed as an overlay over the real-world environment being presented by a client device 102.”  ¶ [0069]: “FIG. 4 is a flow diagram illustrating an example of session handling by an AR object interactive session service (e.g., 232), according to some embodiments. At the start, a client application operating on a client device 404 can cause the client device 404 to request/query for one or more AR objects from an AR object query service 402 (e.g., request/query based on a set of coordinates corresponding to the current location of the client device 404 and a radius value). At operation 420, the client device 404 can download data for the one or more AR objects that result from the request/query, which can include model data and rule data for the one or more AR objects. Subsequently, the user can interact with the one or more AR objects in accordance with one or more rules described by the rule data.“  ¶ [0077]: “In response to the query received at operation 702, at operation 704, the AR object query module 602 determines (e.g., identifies) a set of augmented reality objects based on the query and, at operation 706, sends a query result to the client device, where the query result comprises result data for the set of augmented reality objects determined by operation 704. The determination of the set of augmented reality objects based on the query can comprise the AR object query module 602 executing a search based on the received query. The set of augmented reality objects can be determined by operation 704 from a plurality of augmented reality objects registered on an augmented reality object registry (e.g., as registered via the AR object registry module 606). As described herein, based on the result data provided to the client device by the query result, the client device can display (or surface) one or more of the augmented reality objects from the set of augmented reality objects.”).
  	POUNDS fails to explicitly disclose: interpreting, via an analysis system, the spatial domain to permit the support of vertically stacked, overlapping, and/or intersecting spatial domains.
	However, whereas POUNDS may not be entirely explicit as to, HART teaches: 
	interpreting (e.g., ¶ [0056]: “separated into multiple sub-sections 214”; ¶ [0056]: “divided into two elevations”), via an analysis system (e.g., ¶ [0022]: “digital reality engine 112”), the spatial domain (e.g., ¶ [0024]: “digital airspace 120”; FIG. 2; ) to permit the support of vertically stacked (e.g., vertically stacked sub-sections 214 in FIG. 8;  ¶ [0056]: “shown in FIG. 8, the digital airspace is divided into two elevations corresponding with different first 216 and second 218 altitudes.”), overlapping, and/or intersecting spatial domains (e.g., ¶ [0056]: “digital airspace 210 may be separated into multiple sub-sections 214 that continuously extend for less than all the volume within the airspace bounds 212.”) (¶ [0016]: “digital airspace having a particular latitude, longitude, and altitude.”  ¶ [0023]: “The ability of the augmented reality device 102 to correlate actual, physical locations on the globe with digital content can further allow for the production of a digital environment and digital content assigned to that particular physical location.”   ¶ [0024]: “FIG. 2 coveys a block representation of an example augmented reality digital airspace 120 in which various amounts and types of augmented reality digital content can be displayed, engaged, and utilized to compute real and predicted metrics. The digital airspace 120 has a volume and is anchored at a set of coordinates that correspond with a physical location on the Earth. While the digital airspace 120 can be any size and position in the world, the non-limiting embodiment shown in FIG. 2 has eight unique coordinates of longitude, latitude, and altitude that define the airspace's 120 height 122, length 124, and width 126. It is contemplated that the digital airspace 120 is configured to be any shape, such as a cone, trapezoid, sphere, parallelogram, and spheroid, which are defined by any number of unique coordinates.”  ¶ [0029]: “In some embodiments, the augmented reality device functions in concert with a remote server to establish the physical space 144 being viewed by a user, the digital airspace corresponding to some or all of the physical space 144, and the digital content to be shown on the screen 142. Such communication with a remote server allows the augmented reality device to be small in size and computing power as the remote server computes and provides the digital content to be displayed on the screen 142.”    ¶ [0031]: “Regardless of the type of digital content, the correlation of a physical space 144 with digital airspace in an augmented reality allows for certain digital content to be tied to a particular location on the globe. As shown in FIG. 4, an online store can be correlated by the augmented reality device to a longitude, latitude, altitude, and time of the physical space 144 and provide at least signage 146, goods 148, and services 150 that can be engaged, viewed, and accessed through a variety of different manners.”    ¶ [0056]: “The purchased digital airspace 210 may be separated into multiple sub-sections 214 that continuously extend for less than all the volume within the airspace bounds 212. In the embodiment shown in FIG. 8, the digital airspace is divided into two elevations corresponding with different first 216 and second 218 altitudes. Such airspace division can correspond with different digital content to be published and concurrent interactions with the different sub-sections 214. For example, the lower elevation 196 can be configured with kids digital content conducive to children of a particular height while the higher elevation 218 contains digital content intended for adults with greater heights. With the ability to carve the digital airspace 210 into any number of sub-sections 214, the airspace owner can maximize the potential of information and advertisements by physically placing them where they will receive the most exposure to an intended consumer, such as kids.”); 
  	Thus, in order to obtain a more versatile geospatial AR system having the cumulative features and/or functionalities taught by POUNDS and HART, it would have been obvious to one of ordinary skill in the art to have modified the AR system taught by POUNDS to further incorporate the functionality of interpreting, via an analysis system, the spatial domain to permit support of vertically stacked, overlapping and/or intersecting spatial domains, as taught by HART.
 	Regarding claim 2 (depends on claim 1), POUNDS and HART both disclose: 
 	the spatial domains comprise a set of longitude and latitude coordinates (TABLE 2 of POUNDS: “(latitude, longitude, altitude)” - “One or more coordinates that determine where the AR object’s centroid will be positioned”;   ¶ [0016] of POUNDS: “a set of coordinates”;  ¶ [0025] of POUNDS: “a set of coordinates on a map (e.g., geospatial map).”)   (¶ [0024] of HART: “FIG. 2 coveys a block representation of an example augmented reality digital airspace 120 in which various amounts and types of augmented reality digital content can be displayed, engaged, and utilized to compute real and predicted metrics. The digital airspace 120 has a volume and is anchored at a set of coordinates that correspond with a physical location on the Earth. While the digital airspace 120 can be any size and position in the world, the non-limiting embodiment shown in FIG. 2 has eight unique coordinates of longitude, latitude, and altitude that define the airspace's 120 height 122, length 124, and width 126. It is contemplated that the digital airspace 120 is configured to be any shape, such as a cone, trapezoid, sphere, parallelogram, and spheroid, which are defined by any number of unique coordinates.”  ¶ [0025] of HART: “FIG. 3 provides a front view block representation of an example augmented reality digital airspace 130 that can be generated and altered by an augmented reality device in accordance with assorted embodiments. The digital airspace 130 can be defined by multiple unique coordinates each comprising a longitude, latitude, and altitude that combine to form a set of coordinates. The digital airspace 130, as shown, but in no way limiting, can be divided into sub-sections that can individually and collectively display digital content, such as advertising, information, video, applications, and combinations thereof, which is anchored to the set of coordinates and visible to a user when the user is oriented towards the physical location defined by the set of coordinates. That is, the digital content is positioned in the physical location regardless of the position and orientation of the user.”).
	Regarding claim 3 (depends on claim 2), POUNDS and HART both further disclose:
 	the spatial domains further comprise an altitude value (TABLE 2 of POUNDS: “(latitude, longitude, altitude)” - “One or more coordinates that determine where the AR object’s centroid will be positioned”;   ¶ [0016] of POUNDS: “a set of coordinates”;  ¶ [0025] of POUNDS: “a set of coordinates on a map (e.g., geospatial map).”)  (¶ [0024] of HART: “FIG. 2 coveys a block representation of an example augmented reality digital airspace 120 in which various amounts and types of augmented reality digital content can be displayed, engaged, and utilized to compute real and predicted metrics. The digital airspace 120 has a volume and is anchored at a set of coordinates that correspond with a physical location on the Earth. While the digital airspace 120 can be any size and position in the world, the non-limiting embodiment shown in FIG. 2 has eight unique coordinates of longitude, latitude, and altitude that define the airspace's 120 height 122, length 124, and width 126. It is contemplated that the digital airspace 120 is configured to be any shape, such as a cone, trapezoid, sphere, parallelogram, and spheroid, which are defined by any number of unique coordinates.”  ¶ [0025] of HART: “FIG. 3 provides a front view block representation of an example augmented reality digital airspace 130 that can be generated and altered by an augmented reality device in accordance with assorted embodiments. The digital airspace 130 can be defined by multiple unique coordinates each comprising a longitude, latitude, and altitude that combine to form a set of coordinates. The digital airspace 130, as shown, but in no way limiting, can be divided into sub-sections that can individually and collectively display digital content, such as advertising, information, video, applications, and combinations thereof, which is anchored to the set of coordinates and visible to a user when the user is oriented towards the physical location defined by the set of coordinates. That is, the digital content is positioned in the physical location regardless of the position and orientation of the user.”).
	Regarding claim 4 (depends on claim 1), whereas POUNDS is not explicit as to, HART further teaches:
 	the client (¶ [0016]: “an augmented reality device”) is a pair of augmented reality-enabled eyeglasses (¶ [0017]: “Advancement of digital reality creation and control software past gaming consoles and desktop computers has been complemented by mobile computing systems like smart phones, tablets, and wireless computing devices such as wearable glasses and interactive glass that can utilize positioning awareness to provide a digital reality nearly anywhere in the world.”  ¶ [0028]; “FIG. 4 is a perspective view block representation of an example augmented reality environment 140 capable of being produced and controlled by the augmented reality device 102 of FIG. 1. The perspective view of FIG. 2 [ sic , FIG. 4 ] shows how a screen 142 of an augmented reality device can be worn, handled, or presented in front of a user to concurrently provide digital content within the screen 142 and a view of actual, physical space 144 both beyond and around the objects on the screen 142. It is contemplated that the augmented reality device can be worn by being physically attached to person, such as via a belt or clip onto glasses, or by being handled by the user, such as via looking through a mobile computing device like a smartphone or laptop.” ¶ [0064]: “FIGS. 10A-10D respectively display front and side perspective block representations of an example augmented reality environment 240 in which an augmented reality device can be practiced in accordance with assorted embodiments. The front view of FIG. 10A shows an exemplary front view of the augmented reality environment 240 where a screen 242 of an augmented reality device is positioned within the field of vision of a user without obscuring the entirety of the user's view of the actual physical environment 244. With the capabilities of the augmented reality device discussed above, digital content 246 can be displayed on the screen 242 in association with digital airspace assigned to at least a latitude, longitude, altitude, and time to provide goods, services, information, media access, and alerts.”).
 	Thus, in order to obtain a more user friendly and/or versatile AR system, it would have been obvious to one of ordinary skill in the art to have modified the AR system taught by POUNDS to include the use of AR-enabled eyeglasses as a client device, as taught by HART.
	Regarding claim 5 (depends on claim 1), POUNDS and HART both further disclose:
 	the client is a computing device (¶ [0119] of POUNDS: “‘CLIENT DEVICE’ in this context can refer to any machine that interfaces to a communications network to obtain resources from one or more server systems or other client devices. A client device may be, but is not limited to, a mobile phone, desktop computer, laptop, portable digital assistants (PDAs), smart phones, tablets, ultra books, netbooks, laptops, multi-processor systems, microprocessor-based or programmable consumer electronics, game consoles, set-top boxes, or any other communication device that a user may use to access a network.”)  (¶ [0020] of HART: “an augmented reality device may have at least a controller, memory, and at least one screen and configured to display an augmented reality digital content via the at least one screen with the augmented reality digital content positioned at a physical location and displayed only when a user is oriented towards the physical location.”  ¶ [0022] of HART: “The augmented reality device 102 may be configured to be any size, capacity, and computing speed that can conduct stand-alone computing operations, like taking pictures, as well as network operations, like accessing a remote server 104, over a wired or wireless network 106 via appropriate protocol.”  ¶ [0028] of HART: “It is contemplated that the augmented reality device can be worn by being physically attached to person, such as via a belt or clip onto glasses, or by being handled by the user, such as via looking through a mobile computing device like a smartphone or laptop.”).
	Regarding claim 6 (depends on claim 1), POUND discloses:
 	the client is a computing device having capabilities to perform at least one of the following: augmented reality, virtual reality, extended reality, and spatial computing ( ¶ [0013]: “Various embodiments provide systems, methods, devices, and instructions for a registry for augmented reality objects, which can provide augmented reality objects to a client device to support various software or hardware applications (e.g., mixed reality software applications).”  ¶ [0021]: “The system 100 includes multiple client devices 102, each of which hosts a number of applications including a client application 104.”  ¶ [0023]: “For some embodiments, a particular client application 104 provides its respective client device 102 with one or more augmented reality/mixed reality features. A particular client application 104 can represent, for example, an augmented reality (AR) client software application, or a messaging software application that includes augmented reality/mixed reality features. A particular client application 104 can obtain one or more AR objects (e.g., from an augmented reality (AR) object system with AR object system 116, hereafter the AR object system 116) to generate a mixed reality environment (e.g., based on the real-world environment of the client device 102) that includes the one or more AR objects. For instance, a particular client application 104 can enable a client device 102, such as a smartphone, to capture image frames of a real-world environment (e.g., using smartphone camera) and generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment.”  ¶ [0119]: “’CLIENT DEVICE’ in this context can refer to any machine that interfaces to a communications network to obtain resources from one or more server systems or other client devices. A client device may be, but is not limited to, a mobile phone, desktop computer, laptop, portable digital assistants (PDAs), smart phones, tablets, ultra books, netbooks, laptops, multi-processor systems, microprocessor-based or programmable consumer electronics, game consoles, set-top boxes, or any other communication device that a user may use to access a network.”).
	Regarding claim 9 (depends on claim 1), POUNDS and HART both disclose the method further comprising:
 	the step of requesting an updated domain list while moving through the real-world environment (¶ [0023] of POUNDS: “In particular, a particular client application 104 can obtain AR objects from an AR registry (e.g., implemented by the AR object system 116) by, for example, requesting or querying for one or more AR objects from the AR object system 116 using information associated with the client device 102, such as information regarding the user of the client device 102, the current set of coordinates (e.g., GPS coordinates) of the client device 102, or a specified radius around the client device 102.”   ¶ [0055] of POUNDS: “The AR object query service 234 processes requests or queries, from client devices, for one or more AR objects from the AR registry implemented by the AR object system 116 (e.g., implemented via geolocation data of the logical topological data layer 214). Based on a received request/query, the AR object query service 234 can determine one or more AR objects (from the AR registry) to be sent back to a client device for use. In this way, the AR object query service 234 operates as an AR object surface service, given that one or more AR objects provided by the AR object query service 234 to a client device (e.g., based on a client request or query) causes (or likely causes) the client device to present or surface those one or more AR objects on the client device. The request/query to the AR object query service 234 can be generated by a client application (e.g., 104) on a client device, where the client application can use one or more AR objects provided by the AR object query service 234 to present with respect to a view of a real-world environment (e.g., to provide a mixed reality user experience). As described herein, the request/query can include information associated with a client device, such as such as information regarding the user of the client device, the current set of coordinates (e.g., GPS coordinates) of the client device, or a specified radius around the client device.”  ¶ [0061] of POUNDS: “By use of a ranker can enable the AR object system 116 to decentralize the ability to query the AR registry for AR objects. Additionally, use of a ranker can improve user experience by improving which AR objects are presented/surfaced to a user at a client device. For example, through use of a ranker, the AR object query service 234 can enable a user to see different types of AR objects based on, for example, the time of year or geographic location. For instance, what AR objects a user wants to be able to see in Las Vegas is not necessarily what one wants to be able to see at a family Thanksgiving dinner.”   ¶ [0069]: “FIG. 4 is a flow diagram illustrating an example of session handling by an AR object interactive session service (e.g., 232), according to some embodiments. At the start, a client application operating on a client device 404 can cause the client device 404 to request/query for one or more AR objects from an AR object query service 402 (e.g., request/query based on a set of coordinates corresponding to the current location of the client device 404 and a radius value). At operation 420, the client device 404 can download data for the one or more AR objects that result from the request/query, which can include model data and rule data for the one or more AR objects.”  ¶ [0070] of POUNDS: “At the start, a client application operating on a client device 502 can cause the client device 502 to request/query for one or more AR objects from an AR object query service 504 (e.g., request/query based on a set of coordinates corresponding to the current location of the client device 404 and a radius value). Operation 530 can represent the client device 502 sending the request/query to the AR object query service 504. The request/query can result from a user of the client device 502 using the client device 502 (e.g., smartphone) to scan their surrounding real-world environment for AR objects.”  ¶ [0076] of POUNDS: “Referring now to FIG. 7, a method 700 is illustrated for providing AR objects to a client device and handling a session for interacting with a provided AR object. At operation 702, the AR object query module 602 receives a query from a client device for one or more augmented reality objects, where the query can comprise a current set of coordinates that corresponds to a position of the client device on a map, and can further comprise a radius relative to (e.g., centered by a location corresponding to) the current set of coordinates.”  ¶ [0077] of POUNDS: “In response to the query received at operation 702, at operation 704, the AR object query module 602 determines (e.g., identifies) a set of augmented reality objects based on the query and, at operation 706, sends a query result to the client device, where the query result comprises result data for the set of augmented reality objects determined by operation 704. The determination of the set of augmented reality objects based on the query can comprise the AR object query module 602 executing a search based on the received query. The set of augmented reality objects can be determined by operation 704 from a plurality of augmented reality objects registered on an augmented reality object registry (e.g., as registered via the AR object registry module 606). As described herein, based on the result data provided to the client device by the query result, the client device can display (or surface) one or more of the augmented reality objects from the set of augmented reality objects.”  ¶ [0078] of POUNDS: “Depending on the embodiment, the result data can comprise a current stored state of the at least one augmented reality object (state stored on the AR object system 116), where the current stored state once provided to the client device can determine an initial state of the at least one augmented reality object for the user on the client device. The result data can comprise model data for each augmented reality object in the set of augmented reality objects. The result data can comprise location (e.g., position) data that describes, for each augmented reality object in the set of augmented reality objects, a given set of coordinates on the map at which the augmented reality object is to be displayed by a given client device when the given client device generates an augmented reality view relative to the given set of coordinates. The result data can comprise orientation data that describes, for each augmented reality object in the set of augmented reality objects, a given orientation at which a given client device is to display the augmented reality object when the client device generates an augmented reality view that includes the augmented reality object. Additionally, the result data can comprise rule data that describes a set of interaction rules associated with the set of augmented reality objects, where the set of interaction rules can determine interactions available to the user (on the first client device) with respect to the set of augmented reality objects. The augmented reality registry of the AR object system 116 can associate a given augmented reality object with one or more interaction rules.”  NOTE:  In other words, it is clear from POUNDS’ disclosure that, as the client device changes locations in the real world, for each new current location of the client device, the new current location coordinates would be used to query (i.e., request download of AR objects for the current, new location) the AR registry implemented by the AR object system 116 and download the one or more AR objects that result from the request/query using the new location coordinates, i.e., request download of AR objects for the current, new location, or, rephrased, “request an updated domain list”.) (¶ [0037] of HART: “As shown, the control circuitry 180 can comprise any number of different sensors, such as the proximity 182 and optical 184 sensors like a laser or Bluetooth beacon, that function to provide the logging 186, airspace 188, content 190, recognition 192, and purchase software 194 with device and user conditions. For example, the sensors 182 and 184, as well as an unlimited variety of other sensing equipment, can detect and return data to a processor and memory of the augmented reality device so that various software applications can utilize the data to provide diverse device capabilities. The logging software 186 can take data at least from the sensors 182 and 184 to register a plethora of device and user activity, such as, but not limited to, the movement of the device relative to a predetermined area and user interaction with digital content in a digital airspace.”  ¶ [0039] of HART: “The content software 190 can likewise be configured with visual content rendering capabilities as well as the ability to take data from remote sources, such as a server across a network, to update, change, and remove digital content from the digital airspace. With the content software 190 handling the generation of digital content in cooperation with the airspace software 188, the digital content can seamlessly appear in a predetermined digital airspace despite a user moving relative to the airspace.”).
	Regarding claim 10, POUNDS discloses a system for establishing a client-server connection (FIG. 1, FIG. 7 and/or FIG. 9) and delivering data corresponding to a geographic location (Abstract: “AR object registry that facilitates or enables registration of one or more AR objects in association with one or more locations across a planet.”  ¶ [0014]: “AR objects are provided to a client device (e.g., in response to a request/query for AR objects from the client device)”), the system comprising: 
 	a spatial domain system (¶ [0025]: “an AR registry (e.g., implemented by the AR object system 11” ¶ [0084]: “the AR object registry module 606 receives,”) to store a plurality of registrations of spatial domains (¶ [0025]: “AR objects” … “in association with a set of coordinates”; ¶ [0042]: “storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map)”) comprising virtual three-dimensional volumes (e.g., ¶ [0042]: “the AR object's 3D bounding box.” ¶ [0046]: “data describing a (e.g., precalculated) 3D bounding box for a given AR object”) corresponding to a real-world geographical space (¶ [0025]: “a set of coordinates on a map (e.g., geospatial map).” ¶ [0042]: “the geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box.”) (¶ [0022]: “Accordingly, each client application 104 can communicate and exchange data with another client application 104 and with the server system 108 via the network 106. The data exchanged between client applications 104, and between a client application 104 and the server system 108, includes functions (e.g., commands to invoke functions) as well as payload data (e.g., AR object, text, audio, video or other multimedia data).”  ¶ [0025]: “a particular client application 104 enables a user to register one or more AR objects with an AR registry (e.g., implemented by the AR object system 116) in association with a set of coordinates on a map (e.g., geospatial map).”  ¶ [0042]: “According to some embodiments, geolocation data (of the logical topological data layer 214) comprises data for storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), storing registration of a ranker in association one or more coordinates corresponding to a location on a map, or some combination of both. In particular, for some embodiments, the geolocation data can associate data from 3D topological data layer 212 (e.g., such as geospatial data) with model data from the AR object model data layer 218. In this way, the geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box. When the AR object is ultimately displayed by a client device, the AR object's displayed position and orientation can be determined relative to the center of the AR object.  ¶ [0046]: “The AR object model data layer 218 comprises data for one or more AR objects that can potentially be registered with the AR object system 116. Data stored by the AR object model data layer 218 can include, without limitation, model data for generating (e.g., rendering) a 3D model that visually represents a given AR object, data describing a (e.g., precalculated) 3D bounding box for a given AR object and rule data describe one or more rules for interacting with a given AR object. As described herein, a center of a 3D bounding box associated with a given AR object can determine how the given AR object is positioned and oriented when displayed by a client device with respect to a real-world environment (e.g., how the given AR object is embedded in real-world space presented by the client device). Additionally, as described herein, one or more rules associated with a given AR object can determine a level of user interaction available with respect to the given AR object. For instance, one or more rules of a given AR object can determine whether the AR object is static, has interactions limited to the client device, or allows multiuser interaction over through an interactive session.”    ¶ [0063]: “Through the AR object registry service 236, a user can manage (e.g., add, remove, or modify) registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), can manage registration of a ranker in association with one or more coordinates corresponding to a location on a map, or both. For example, a user can use the AR object registry service 236 to generate a new registration of an AR object with respect to one or more coordinates corresponding to a location on a map. The new registration can be for an AR object newly added to the AR object model data layer 218 or already stored on the AR object model data layer 218. As described herein, registering an AR object in association with a set of coordinates can effectively place the AR object at a location corresponding to the set of coordinates (e.g., place the AR object relative to a real-world map to achieve mixed reality).”   ¶ [0066]: “For some embodiments, the AR object registry service 236 stores a registration of an AR object (with respect to a set of coordinates corresponding to a location on a map) in the geolocation data of the logical topological data layer 214 as described herein (e.g., using model_id of TABLE 2).”   ¶ [0078]: “Depending on the embodiment, the result data can comprise a current stored state of the at least one augmented reality object (state stored on the AR object system 116), where the current stored state once provided to the client device can determine an initial state of the at least one augmented reality object for the user on the client device. The result data can comprise model data for each augmented reality object in the set of augmented reality objects. The result data can comprise location (e.g., position) data that describes, for each augmented reality object in the set of augmented reality objects, a given set of coordinates on the map at which the augmented reality object is to be displayed by a given client device when the given client device generates an augmented reality view relative to the given set of coordinates. The result data can comprise orientation data that describes, for each augmented reality object in the set of augmented reality objects, a given orientation at which a given client device is to display the augmented reality object when the client device generates an augmented reality view that includes the augmented reality object.”   ¶ [0084]: “Referring now to FIG. 10, a method 1000 is illustrated for registering an AR object to an AR object registry. At operation 1002, the AR object registry module 606 receives, from a client device associated with a user, a request to register a given augmented reality object on an augmented reality object registry in association with a given set of coordinates on the map.”   ¶ [0086]: “Additionally, in response to the request received at operation 1002, operation 1006 is performed. At operation 1006, based on the determining whether the user has permission, the AR object registry module 606 registers the given augmented reality object on the augmented reality object registry in association with the given set of coordinates on the map.”); 
 	a client (e.g., client device 102 in FIG. 1; ¶ [0021]: “client devices 102, each of which hosts a number of applications including a client application 104.”) configured to transmit the spatial domains (e.g., ¶ [0023]: “AR objects that are associated with that real-world environment”; ¶ [0042]: “an AR object in association with a set of coordinates corresponding to a location”; ¶ [0042]: “the AR object's 3D bounding box”; ¶ [0016]: “AR object appears to occupy a consistent three-dimensional volume”) to a display system (¶ [0016]: “an AR object can comprise a virtual object that can be presented in a client device-generated view of a real-world environment (e.g., a view presented on a display of a mobile client device), where the virtual object can interact with or enhance a real-world physical object of the real-world environment presented in the view. For instance, an AR object can be combined with a live (e.g., real-time or near real-time) camera feed such that when the AR object is presented, it appears situated in the live a three-dimensional environment (e.g., AR object appears to occupy a consistent three-dimensional volume and dynamically changing in aspect responsive to movement of the camera in a manner similar to that which would have been the case were the AR object a real-world physical object).”  ¶ [0023]: “For instance, a particular client application 104 can enable a client device 102, such as a smartphone, to capture image frames of a real-world environment (e.g., using smartphone camera) and generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment.” ¶ [0024]: “With respect to usage of an obtained AR object, a particular client application 104 can display the obtained AR object on the display of a client device 102 by determining a positioning of the AR object on the display relative to the real-world environment.”  ¶ [0042]: “geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box. When the AR object is ultimately displayed by a client device, the AR object's displayed position and orientation can be determined relative to the center of the AR object.”) (¶ [0023]: “a particular client application 104 provides its respective client device 102 with one or more augmented reality/mixed reality features. A particular client application 104 can represent, for example, an augmented reality (AR) client software application, or a messaging software application that includes augmented reality/mixed reality features.  A particular client application 104 can obtain one or more AR objects (e.g., from an augmented reality (AR) object system with AR object system 116, hereafter the AR object system 116) to generate a mixed reality environment (e.g., based on the real-world environment of the client device 102) that includes the one or more AR objects. For instance, a particular client application 104 can enable a client device 102, such as a smartphone, to capture image frames of a real-world environment (e.g., using smartphone camera) and generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment. In particular, a particular client application 104 can obtain AR objects from an AR registry (e.g., implemented by the AR object system 116) by, for example, requesting or querying for one or more AR objects from the AR object system 116 using information associated with the client device 102, such as information regarding the user of the client device 102, the current set of coordinates (e.g., GPS coordinates) of the client device 102, or a specified radius around the client device 102. When obtaining the one or more AR objects (e.g., the AR object system 116), a particular client application 104 can receive data for those AR objects. The data for those AR objects can include, for example: model data for one or more three-dimensional models (e.g., 3D graphical content) for rendering and displaying the obtained AR objects on a client device 102; rule data describing one or more rules that determine user interactions with the obtained AR objects through a particular client application 104; or state data describing initial states of the obtained AR objects (e.g., initial state in which an obtained AR object will be presented by a particular client application 104 on a client device 102).”   ) ; 
 	a spatial domain registry database (¶ [0013]: “an augmented reality (AR) object registry that facilitates or enables registration of one or more AR objects in association with one or more locations across a planet (e.g., on a world scale).” ¶ [0028]: “database 120”) to store a plurality of spatial domain information (¶ [0013]: “an AR object registry can enable associations between one or more AR objects and one or more locations or physical objects on planet Earth.” ¶ [0014]: “an AR registry of an embodiment can associate (e.g., unite) topology map data (e.g., of Earth) with AR object data”;  ¶ [0016]: “A registered AR object can comprise an AR object registered by an embodiment described herein, thereby associating the AR object with a set of coordinates via an AR object registry.”   ¶ [0042]: “storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map),”   ¶ [0046]: “data for one or more AR objects that can potentially be registered with the AR object system 116.”) (¶ [0028]: “Turning now specifically to the server system 108, an Application Program Interface (API) server 110 is coupled to, and provides a programmatic interface to, an application server 112. The application server 112 is communicatively coupled to a database server 118, which facilitates access to a database 120 in which is stored data associated with operations performed by the application server 112.”  ¶ [0042]: “According to some embodiments, geolocation data (of the logical topological data layer 214) comprises data for storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), storing registration of a ranker in association one or more coordinates corresponding to a location on a map, or some combination of both. In particular, for some embodiments, the geolocation data can associate data from 3D topological data layer 212 (e.g., such as geospatial data) with model data from the AR object model data layer 218. In this way, the geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box. When the AR object is ultimately displayed by a client device, the AR object's displayed position and orientation can be determined relative to the center of the AR object.”  ¶ [0046]: “The AR object model data layer 218 comprises data for one or more AR objects that can potentially be registered with the AR object system 116. Data stored by the AR object model data layer 218 can include, without limitation, model data for generating (e.g., rendering) a 3D model that visually represents a given AR object, data describing a (e.g., precalculated) 3D bounding box for a given AR object and rule data describe one or more rules for interacting with a given AR object. As described herein, a center of a 3D bounding box associated with a given AR object can determine how the given AR object is positioned and oriented when displayed by a client device with respect to a real-world environment (e.g., how the given AR object is embedded in real-world space presented by the client device). Additionally, as described herein, one or more rules associated with a given AR object can determine a level of user interaction available with respect to the given AR object. For instance, one or more rules of a given AR object can determine whether the AR object is static, has interactions limited to the client device, or allows multiuser interaction over through an interactive session.”); 
 	an analysis system (e.g., ¶ [0035]: “AR object system 116”) to interpret (e.g., ¶ [0042]: “storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map)”; ¶ [0042]: “associates a center (e.g., centroid) of an AR object with the set of coordinates”) the spatial domain (e.g., ¶ [0042]: “associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box.”) (¶ [0035]: “FIG. 2 is block diagram illustrating an example logical architecture for the AR object system 116, according to some embodiments. Specifically, the AR object system 116 is shown to comprise data layers 210 and augmented reality (AR) object services 230, which support various features and functionalities of the AR object system 116. As shown, the data layers 210 comprises a three-dimensional (3D) topological data layer 212, a logical topological data layer 214, a user data layer 216, and an augmented reality (AR) object model data layer 218. As also shown, the AR object services 230 comprises an augmented reality (AR) object interactive session service 232, an augmented reality (AR) object query service 234, and an augmented reality (AR) object registry service 236.”  ¶ [0036]: “The 3D topological data layer 212 comprises data that describes an internal representation of a real-world environment. The data can include, without limitation, 3D modeling information of the real-world environment and information that associates the 3D modeling information with one or more coordinates (e.g., on a topological map). A query to the 3D topological data layer 212 can comprise one or more coordinates on a map (e.g., topological map) and a radius value around a point corresponding to the one or more coordinates. The query results provided by the 3D topological data layer 212 can comprise one or more 3D model objects that fall within the radius that is centered at the one or more coordinates. Data for the 3D topological data layer 212 can be sourced from one or more data sources, including third party vendors. Additionally, data of the 3D topological data layer 212 can be divided into two or more types, such as lower resolution data (hereafter, referred to as world data) and higher resolution data (hereafter, referred to as deep world data. World data can represent default ground truth data for the AR object system 116 (which can provide a quick foundation for AR object model placement). In comparison to deep world data, world data can have lower accuracy (e.g., approximately 3 m of accuracy), and generally lacks indoor data for real world structures (e.g., buildings, etc.). Deep world data can represent the 3D topological data having the highest accuracy within the AR object system 116 (e.g., centimeter level of accuracy), and can include indoor data for real world structures.”  ¶ [0042]: “According to some embodiments, geolocation data (of the logical topological data layer 214) comprises data for storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), storing registration of a ranker in association one or more coordinates corresponding to a location on a map, or some combination of both. In particular, for some embodiments, the geolocation data can associate data from 3D topological data layer 212 (e.g., such as geospatial data) with model data from the AR object model data layer 218. In this way, the geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box. When the AR object is ultimately displayed by a client device, the AR object's displayed position and orientation can be determined relative to the center of the AR object.”); 
 	a server (e.g., server system 108 including application server 112 in in FIG. 1; ¶ [0026]: “The server system 108”) to transmit the spatial domain (e.g., ¶ [0023]: “obtain AR objects from an AR registry”;  ¶ [0029]: “sending of AR object-related information (e.g., model data, orientation, interaction rules or logic, state information, interactive, session information, etc.)”) to the computing device ¶ [0023]: “a particular client application 104 can obtain AR objects from an AR registry”;  ¶ [0029]: “sending of AR object-related information (e.g., model data, orientation, interaction rules or logic, state information, interactive, session information, etc.) via the application server 112, from the AR object system 116 to a particular client application 104;”) (¶ [0014]: “AR objects are provided to a client device (e.g., in response to a request/query for AR objects from the client device). In this way, such embodiments can affect which AR objects are displayed or surfaced by the client device at and around the client device's current set of coordinates on a map (e.g., geospatial map).”  ¶ [0021]: “FIG. 1 is a block diagram showing an example system 100, for exchanging data (e.g., relating to AR objects) over a network 106, that can include an augmented reality (AR) object system, according to some embodiments. The system 100 includes multiple client devices 102, each of which hosts a number of applications including a client application 104. Each client application 104 is communicatively coupled to other instances of the client application 104 and a server system 108 via a network 106 (e.g., the Internet).”  ¶ [0022]: “Accordingly, each client application 104 can communicate and exchange data with another client application 104 and with the server system 108 via the network 106. The data exchanged between client applications 104, and between a client application 104 and the server system 108, includes functions (e.g., commands to invoke functions) as well as payload data (e.g., AR object, text, audio, video or other multimedia data).”  ¶ [0023]: “a particular client application 104 provides its respective client device 102 with one or more augmented reality/mixed reality features. A particular client application 104 can represent, for example, an augmented reality (AR) client software application, or a messaging software application that includes augmented reality/mixed reality features.  A particular client application 104 can obtain one or more AR objects (e.g., from an augmented reality (AR) object system with AR object system 116, hereafter the AR object system 116) to generate a mixed reality environment (e.g., based on the real-world environment of the client device 102) that includes the one or more AR objects. For instance, a particular client application 104 can enable a client device 102, such as a smartphone, to capture image frames of a real-world environment (e.g., using smartphone camera) and generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment. In particular, a particular client application 104 can obtain AR objects from an AR registry (e.g., implemented by the AR object system 116) by, for example, requesting or querying for one or more AR objects from the AR object system 116 using information associated with the client device 102, such as information regarding the user of the client device 102, the current set of coordinates (e.g., GPS coordinates) of the client device 102, or a specified radius around the client device 102. When obtaining the one or more AR objects (e.g., the AR object system 116), a particular client application 104 can receive data for those AR objects. The data for those AR objects can include, for example: model data for one or more three-dimensional models (e.g., 3D graphical content) for rendering and displaying the obtained AR objects on a client device 102; rule data describing one or more rules that determine user interactions with the obtained AR objects through a particular client application 104; or state data describing initial states of the obtained AR objects (e.g., initial state in which an obtained AR object will be presented by a particular client application 104 on a client device 102).”  ¶ [0026]: “The server system 108 provides server-side functionality via the network 106 to a particular client application 104. While certain functions of the system 100 are described herein as being performed by either a client application 104 or by the server system 108, it will be appreciated that the location of certain functionality either within the client application 104, the server system 108 is a design choice.”  ¶ [0027]: “The server system 108 supports various services and operations that are provided to the client application 104. Such operations include transmitting data to, receiving data from, and processing data generated by the client application 104. This data may include message content. AR object-related information (e.g., model data, orientation, interaction rules or logic, state information, interactive, session information, etc.), client device information, geolocation information, media annotation and overlays, message content persistence conditions, social network information, and live event information as examples.”  ¶ [0069]: “FIG. 4 is a flow diagram illustrating an example of session handling by an AR object interactive session service (e.g., 232), according to some embodiments. At the start, a client application operating on a client device 404 can cause the client device 404 to request/query for one or more AR objects from an AR object query service 402 (e.g., request/query based on a set of coordinates corresponding to the current location of the client device 404 and a radius value). At operation 420, the client device 404 can download data for the one or more AR objects that result from the request/query, which can include model data and rule data for the one or more AR objects. Subsequently, the user can interact with the one or more AR objects in accordance with one or more rules described by the rule data.“   ¶ [0075]: “FIGS. 7 through 13 are flowcharts illustrating methods relating to an AR object registry, according to some embodiments. Various methods described herein with respect to FIGS. 7 through 13 may be embodied in machine-readable instructions for execution by one or more computer processors such that the operations of the methods may be performed in part or in whole by the server system 108 or, more specifically, the AR object system 116.”   ¶ [0076]: “Referring now to FIG. 7, a method 700 is illustrated for providing AR objects to a client device and handling a session for interacting with a provided AR object. At operation 702, the AR object query module 602 receives a query from a client device for one or more augmented reality objects, where the query can comprise a current set of coordinates that corresponds to a position of the client device on a map, and can further comprise a radius relative to (e.g., centered by a location corresponding to) the current set of coordinates.”  ¶ [0077]: “In response to the query received at operation 702, at operation 704, the AR object query module 602 determines (e.g., identifies) a set of augmented reality objects based on the query and, at operation 706, sends a query result to the client device, where the query result comprises result data for the set of augmented reality objects determined by operation 704. The determination of the set of augmented reality objects based on the query can comprise the AR object query module 602 executing a search based on the received query. The set of augmented reality objects can be determined by operation 704 from a plurality of augmented reality objects registered on an augmented reality object registry (e.g., as registered via the AR object registry module 606). As described herein, based on the result data provided to the client device by the query result, the client device can display (or surface) one or more of the augmented reality objects from the set of augmented reality objects.”)
  whereon the user (¶ [0061]: “AR objects are presented/surfaced to a user at a client device.”) interacts with a plurality of objects (¶ [0069]: “the user can interact with the one or more AR objects”) provided via a display of a real-world environment correlating to the spatial domain (¶ [0023]: “generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment.”) (¶ [0016]: “an AR object can comprise a virtual object that can be presented in a client device-generated view of a real-world environment (e.g., a view presented on a display of a mobile client device), where the virtual object can interact with or enhance a real-world physical object of the real-world environment presented in the view. For instance, an AR object can be combined with a live (e.g., real-time or near real-time) camera feed such that when the AR object is presented, it appears situated in the live a three-dimensional environment (e.g., AR object appears to occupy a consistent three-dimensional volume and dynamically changing in aspect responsive to movement of the camera in a manner similar to that which would have been the case were the AR object a real-world physical object).” ¶ [0016]: “The level of interaction (e.g., user interaction) available for an AR object registered by an embodiment can vary. For example, an AR object can be static and have no level of interaction with a user or the real-world environment. A registered AR object (e.g., virtual ball) can have one or more available interactions (e.g., spin, bounce, toss, etc.) where any changes to the state of the AR object (by way of those available interactions) are localized (e.g., confined or limited) to the user at the client device (e.g., state changes to the AR object are not propagated to another user at another client device) and any changes to the state of the AR object do not alter the current initial state of the AR object as stored in the AR object registry. A registered AR object (e.g., virtual graffiti) can have one or more available interactions (e.g., drawing, generating, or applying the virtual graffiti) where any changes to the state of the AR object (by way of those available interactions) are propagated to another user at another client device (e.g., be presented in a view displayed by the other client device) without interaction by the other user (i.e., no interactive session needed). Additionally, a registered AR object can permit two or more users to interact (e.g., in real-time) with the registered AR object (e.g., spin, bounce, or toss the virtual ball) at the same time during an interactive session. For example, a first user can toss a virtual ball between one or more other users within the same interactive session, where data is transmitted between the user's client device through the interactive session. Depending on the registered AR object, at the end of the interactive session, the final state of the registered AR object (as changed by users' interactions during the interactive session) may or may not be saved to the AR object registry, thereby updating the initial state of the AR object for subsequent single-user interactions or multi-user interactive sessions.”   ¶ [0018]: “user interactions with respect to a given AR object can be defined by a set of rules (e.g., interaction rules) associated with the AR object. For instance, a rule for an AR object can determine an availability of an interaction with respect to the AR object (e.g., can toss or bounce virtual ball), or can define an interaction constraint with respect to the AR object (e.g., interactions with respect to the virtual ball are limited to the client, or the virtual ball can only be tossed so far).”   ¶ [0023]: “A particular client application 104 can obtain one or more AR objects (e.g., from an augmented reality (AR) object system with AR object system 116, hereafter the AR object system 116) to generate a mixed reality environment (e.g., based on the real-world environment of the client device 102) that includes the one or more AR objects. For instance, a particular client application 104 can enable a client device 102, such as a smartphone, to capture image frames of a real-world environment (e.g., using smartphone camera) and generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment.”  ¶ [0023]: “The data for those AR objects can include, for example: model data for one or more three-dimensional models (e.g., 3D graphical content) for rendering and displaying the obtained AR objects on a client device 102; rule data describing one or more rules that determine user interactions with the obtained AR objects through a particular client application 104; or state data describing initial states of the obtained AR objects (e.g., initial state in which an obtained AR object will be presented by a particular client application 104 on a client device 102).”   ¶ [0024]: “a particular client application 104 can display the obtained AR object on the display of a client device 102 by determining a positioning of the AR object on the display relative to the real-world environment. A particular client application 104 can do so by executing a process that generates (or constructs) a virtual camera by combining data from a client devices 102's various sensors, such as an image sensor, inertial measurement unit (IMU), and GPS sensor, and then using the virtual camera to position the obtained AR object on the display of the client device 102. A particular client application 104 can, for example, use a simultaneous localization and mapping (SLAM) or visual odometry (VIO) system or method to generate the virtual camera. When a particular client application 104 displays the AR object, the 3D model of AR object can be rendered and displayed as an overlay over the real-world environment being presented by a client device 102.”  ¶ [0069]: “FIG. 4 is a flow diagram illustrating an example of session handling by an AR object interactive session service (e.g., 232), according to some embodiments. At the start, a client application operating on a client device 404 can cause the client device 404 to request/query for one or more AR objects from an AR object query service 402 (e.g., request/query based on a set of coordinates corresponding to the current location of the client device 404 and a radius value). At operation 420, the client device 404 can download data for the one or more AR objects that result from the request/query, which can include model data and rule data for the one or more AR objects. Subsequently, the user can interact with the one or more AR objects in accordance with one or more rules described by the rule data.“  ¶ [0077]: “In response to the query received at operation 702, at operation 704, the AR object query module 602 determines (e.g., identifies) a set of augmented reality objects based on the query and, at operation 706, sends a query result to the client device, where the query result comprises result data for the set of augmented reality objects determined by operation 704. The determination of the set of augmented reality objects based on the query can comprise the AR object query module 602 executing a search based on the received query. The set of augmented reality objects can be determined by operation 704 from a plurality of augmented reality objects registered on an augmented reality object registry (e.g., as registered via the AR object registry module 606). As described herein, based on the result data provided to the client device by the query result, the client device can display (or surface) one or more of the augmented reality objects from the set of augmented reality objects.”).
   	POUNDS fails to explicitly disclose: interpreting, via an analysis system, the spatial domain to permit the support of vertically stacked, overlapping, and/or intersecting spatial domains.
	However, whereas POUNDS may not be entirely explicit as to, HART teaches: 
	interpreting (e.g., ¶ [0056]: “separated into multiple sub-sections 214”; ¶ [0056]: “divided into two elevations”), via an analysis system (e.g., ¶ [0022]: “digital reality engine 112”), the spatial domain (e.g., ¶ [0024]: “digital airspace 120”; FIG. 2) to permit the support of vertically stacked (e.g., vertically stacked sub-sections 214 in FIG. 8;  ¶ [0056]: “shown in FIG. 8, the digital airspace is divided into two elevations corresponding with different first 216 and second 218 altitudes.”), overlapping, and/or intersecting spatial domains (e.g., ¶ [0056]: “digital airspace 210 may be separated into multiple sub-sections 214 that continuously extend for less than all the volume within the airspace bounds 212.”) (¶ [0016]: “digital airspace having a particular latitude, longitude, and altitude.”  ¶ [0023]: “The ability of the augmented reality device 102 to correlate actual, physical locations on the globe with digital content can further allow for the production of a digital environment and digital content assigned to that particular physical location.”   ¶ [0024]: “FIG. 2 coveys a block representation of an example augmented reality digital airspace 120 in which various amounts and types of augmented reality digital content can be displayed, engaged, and utilized to compute real and predicted metrics. The digital airspace 120 has a volume and is anchored at a set of coordinates that correspond with a physical location on the Earth. While the digital airspace 120 can be any size and position in the world, the non-limiting embodiment shown in FIG. 2 has eight unique coordinates of longitude, latitude, and altitude that define the airspace's 120 height 122, length 124, and width 126. It is contemplated that the digital airspace 120 is configured to be any shape, such as a cone, trapezoid, sphere, parallelogram, and spheroid, which are defined by any number of unique coordinates.”  ¶ [0029]: “In some embodiments, the augmented reality device functions in concert with a remote server to establish the physical space 144 being viewed by a user, the digital airspace corresponding to some or all of the physical space 144, and the digital content to be shown on the screen 142. Such communication with a remote server allows the augmented reality device to be small in size and computing power as the remote server computes and provides the digital content to be displayed on the screen 142.”    ¶ [0031]: “Regardless of the type of digital content, the correlation of a physical space 144 with digital airspace in an augmented reality allows for certain digital content to be tied to a particular location on the globe. As shown in FIG. 4, an online store can be correlated by the augmented reality device to a longitude, latitude, altitude, and time of the physical space 144 and provide at least signage 146, goods 148, and services 150 that can be engaged, viewed, and accessed through a variety of different manners.”    ¶ [0056]: “The purchased digital airspace 210 may be separated into multiple sub-sections 214 that continuously extend for less than all the volume within the airspace bounds 212. In the embodiment shown in FIG. 8, the digital airspace is divided into two elevations corresponding with different first 216 and second 218 altitudes. Such airspace division can correspond with different digital content to be published and concurrent interactions with the different sub-sections 214. For example, the lower elevation 196 can be configured with kids digital content conducive to children of a particular height while the higher elevation 218 contains digital content intended for adults with greater heights. With the ability to carve the digital airspace 210 into any number of sub-sections 214, the airspace owner can maximize the potential of information and advertisements by physically placing them where they will receive the most exposure to an intended consumer, such as kids.”); 
  	Thus, in order to obtain a more versatile geospatial AR system having the cumulative features and/or functionalities taught by POUNDS and HART, it would have been obvious to one of ordinary skill in the art to have modified the AR system taught by POUNDS to further incorporate the functionality of interpreting, via an analysis system, the spatial domain to permit support of vertically stacked, overlapping and/or intersecting spatial domains, as taught by HART.
	Regarding claim 11 (depends on claim 10), HART further teaches:
 	the volume (e.g., ¶ [0024]: “digital airspace 120”; ¶ [0025]: “digital airspace 130”) includes one or more three-dimensional shapes (¶ [0024]: “FIG. 2 coveys a block representation of an example augmented reality digital airspace 120”) in a spherical coordinate system (¶ [0025]: “eight unique coordinates of longitude, latitude, and altitude that define the airspace's 120 height 122, length 124, and width 126”  NOTE: The Geospatial Coordinate System of longitude, latitude and altitude is a type of spherical coordinate system.) (¶ [0024]: “FIG. 2 coveys a block representation of an example augmented reality digital airspace 120 in which various amounts and types of augmented reality digital content can be displayed, engaged, and utilized to compute real and predicted metrics. The digital airspace 120 has a volume and is anchored at a set of coordinates that correspond with a physical location on the Earth. While the digital airspace 120 can be any size and position in the world, the non-limiting embodiment shown in FIG. 2 has eight unique coordinates of longitude, latitude, and altitude that define the airspace's 120 height 122, length 124, and width 126. It is contemplated that the digital airspace 120 is configured to be any shape, such as a cone, trapezoid, sphere, parallelogram, and spheroid, which are defined by any number of unique coordinates.”  ¶ [0025] of HART: “FIG. 3 provides a front view block representation of an example augmented reality digital airspace 130 that can be generated and altered by an augmented reality device in accordance with assorted embodiments. The digital airspace 130 can be defined by multiple unique coordinates each comprising a longitude, latitude, and altitude that combine to form a set of coordinates. The digital airspace 130, as shown, but in no way limiting, can be divided into sub-sections that can individually and collectively display digital content, such as advertising, information, video, applications, and combinations thereof, which is anchored to the set of coordinates and visible to a user when the user is oriented towards the physical location defined by the set of coordinates. That is, the digital content is positioned in the physical location regardless of the position and orientation of the user.”).
	Regarding claim 12 (depends on claim 10), POUNDS and HART both disclose:
 	the spatial domains comprise a set of longitude and latitude coordinates (TABLE 2 of POUNDS: “(latitude, longitude, altitude)” - “One or more coordinates that determine where the AR object’s centroid will be positioned”;   ¶ [0016] of POUNDS: “a set of coordinates”;  ¶ [0025] of POUNDS: “a set of coordinates on a map (e.g., geospatial map).”)  (¶ [0024] of HART: “FIG. 2 coveys a block representation of an example augmented reality digital airspace 120 in which various amounts and types of augmented reality digital content can be displayed, engaged, and utilized to compute real and predicted metrics. The digital airspace 120 has a volume and is anchored at a set of coordinates that correspond with a physical location on the Earth. While the digital airspace 120 can be any size and position in the world, the non-limiting embodiment shown in FIG. 2 has eight unique coordinates of longitude, latitude, and altitude that define the airspace's 120 height 122, length 124, and width 126. It is contemplated that the digital airspace 120 is configured to be any shape, such as a cone, trapezoid, sphere, parallelogram, and spheroid, which are defined by any number of unique coordinates.”  ¶ [0025] of HART: “FIG. 3 provides a front view block representation of an example augmented reality digital airspace 130 that can be generated and altered by an augmented reality device in accordance with assorted embodiments. The digital airspace 130 can be defined by multiple unique coordinates each comprising a longitude, latitude, and altitude that combine to form a set of coordinates. The digital airspace 130, as shown, but in no way limiting, can be divided into sub-sections that can individually and collectively display digital content, such as advertising, information, video, applications, and combinations thereof, which is anchored to the set of coordinates and visible to a user when the user is oriented towards the physical location defined by the set of coordinates. That is, the digital content is positioned in the physical location regardless of the position and orientation of the user.”).
	Regarding claim 13 (depends on claim 12), POUNDS and HART both further disclose:
 	the spatial domains comprise an altitude value (TABLE 2 of POUNDS: “(latitude, longitude, altitude)” - “One or more coordinates that determine where the AR object’s centroid will be positioned”;   ¶ [0016] of POUNDS: “a set of coordinates”;  ¶ [0025] of POUNDS: “a set of coordinates on a map (e.g., geospatial map).”)  (¶ [0024] of HART: “FIG. 2 coveys a block representation of an example augmented reality digital airspace 120 in which various amounts and types of augmented reality digital content can be displayed, engaged, and utilized to compute real and predicted metrics. The digital airspace 120 has a volume and is anchored at a set of coordinates that correspond with a physical location on the Earth. While the digital airspace 120 can be any size and position in the world, the non-limiting embodiment shown in FIG. 2 has eight unique coordinates of longitude, latitude, and altitude that define the airspace's 120 height 122, length 124, and width 126. It is contemplated that the digital airspace 120 is configured to be any shape, such as a cone, trapezoid, sphere, parallelogram, and spheroid, which are defined by any number of unique coordinates.”  ¶ [0025] of HART: “FIG. 3 provides a front view block representation of an example augmented reality digital airspace 130 that can be generated and altered by an augmented reality device in accordance with assorted embodiments. The digital airspace 130 can be defined by multiple unique coordinates each comprising a longitude, latitude, and altitude that combine to form a set of coordinates. The digital airspace 130, as shown, but in no way limiting, can be divided into sub-sections that can individually and collectively display digital content, such as advertising, information, video, applications, and combinations thereof, which is anchored to the set of coordinates and visible to a user when the user is oriented towards the physical location defined by the set of coordinates. That is, the digital content is positioned in the physical location regardless of the position and orientation of the user.”).
	Regarding claim 14 (depends on claim 10), POUNDS and HART both disclose:
 	the client requests an updated domain list while moving through the real-world environment (¶ [0023] of POUNDS: “In particular, a particular client application 104 can obtain AR objects from an AR registry (e.g., implemented by the AR object system 116) by, for example, requesting or querying for one or more AR objects from the AR object system 116 using information associated with the client device 102, such as information regarding the user of the client device 102, the current set of coordinates (e.g., GPS coordinates) of the client device 102, or a specified radius around the client device 102.”   ¶ [0055] of POUNDS: “The AR object query service 234 processes requests or queries, from client devices, for one or more AR objects from the AR registry implemented by the AR object system 116 (e.g., implemented via geolocation data of the logical topological data layer 214). Based on a received request/query, the AR object query service 234 can determine one or more AR objects (from the AR registry) to be sent back to a client device for use. In this way, the AR object query service 234 operates as an AR object surface service, given that one or more AR objects provided by the AR object query service 234 to a client device (e.g., based on a client request or query) causes (or likely causes) the client device to present or surface those one or more AR objects on the client device. The request/query to the AR object query service 234 can be generated by a client application (e.g., 104) on a client device, where the client application can use one or more AR objects provided by the AR object query service 234 to present with respect to a view of a real-world environment (e.g., to provide a mixed reality user experience). As described herein, the request/query can include information associated with a client device, such as such as information regarding the user of the client device, the current set of coordinates (e.g., GPS coordinates) of the client device, or a specified radius around the client device.”  ¶ [0061] of POUNDS: “By use of a ranker can enable the AR object system 116 to decentralize the ability to query the AR registry for AR objects. Additionally, use of a ranker can improve user experience by improving which AR objects are presented/surfaced to a user at a client device. For example, through use of a ranker, the AR object query service 234 can enable a user to see different types of AR objects based on, for example, the time of year or geographic location. For instance, what AR objects a user wants to be able to see in Las Vegas is not necessarily what one wants to be able to see at a family Thanksgiving dinner.”   ¶ [0069] of POUNDS: “FIG. 4 is a flow diagram illustrating an example of session handling by an AR object interactive session service (e.g., 232), according to some embodiments. At the start, a client application operating on a client device 404 can cause the client device 404 to request/query for one or more AR objects from an AR object query service 402 (e.g., request/query based on a set of coordinates corresponding to the current location of the client device 404 and a radius value). At operation 420, the client device 404 can download data for the one or more AR objects that result from the request/query, which can include model data and rule data for the one or more AR objects.”  ¶ [0070] of POUNDS: “At the start, a client application operating on a client device 502 can cause the client device 502 to request/query for one or more AR objects from an AR object query service 504 (e.g., request/query based on a set of coordinates corresponding to the current location of the client device 404 and a radius value). Operation 530 can represent the client device 502 sending the request/query to the AR object query service 504. The request/query can result from a user of the client device 502 using the client device 502 (e.g., smartphone) to scan their surrounding real-world environment for AR objects.”  ¶ [0076] of POUNDS: “Referring now to FIG. 7, a method 700 is illustrated for providing AR objects to a client device and handling a session for interacting with a provided AR object. At operation 702, the AR object query module 602 receives a query from a client device for one or more augmented reality objects, where the query can comprise a current set of coordinates that corresponds to a position of the client device on a map, and can further comprise a radius relative to (e.g., centered by a location corresponding to) the current set of coordinates.”  ¶ [0077] of POUNDS: “In response to the query received at operation 702, at operation 704, the AR object query module 602 determines (e.g., identifies) a set of augmented reality objects based on the query and, at operation 706, sends a query result to the client device, where the query result comprises result data for the set of augmented reality objects determined by operation 704. The determination of the set of augmented reality objects based on the query can comprise the AR object query module 602 executing a search based on the received query. The set of augmented reality objects can be determined by operation 704 from a plurality of augmented reality objects registered on an augmented reality object registry (e.g., as registered via the AR object registry module 606). As described herein, based on the result data provided to the client device by the query result, the client device can display (or surface) one or more of the augmented reality objects from the set of augmented reality objects.”  ¶ [0078] of POUNDS: “Depending on the embodiment, the result data can comprise a current stored state of the at least one augmented reality object (state stored on the AR object system 116), where the current stored state once provided to the client device can determine an initial state of the at least one augmented reality object for the user on the client device. The result data can comprise model data for each augmented reality object in the set of augmented reality objects. The result data can comprise location (e.g., position) data that describes, for each augmented reality object in the set of augmented reality objects, a given set of coordinates on the map at which the augmented reality object is to be displayed by a given client device when the given client device generates an augmented reality view relative to the given set of coordinates. The result data can comprise orientation data that describes, for each augmented reality object in the set of augmented reality objects, a given orientation at which a given client device is to display the augmented reality object when the client device generates an augmented reality view that includes the augmented reality object. Additionally, the result data can comprise rule data that describes a set of interaction rules associated with the set of augmented reality objects, where the set of interaction rules can determine interactions available to the user (on the first client device) with respect to the set of augmented reality objects. The augmented reality registry of the AR object system 116 can associate a given augmented reality object with one or more interaction rules.”  NOTE:  In other words, it is clear from POUNDS’ disclosure that, as the client device changes locations in the real world, for each new current location of the client device, the new current location coordinates would be used to query (i.e., request download of AR objects for the current, new location) the AR registry implemented by the AR object system 116 and download the one or more AR objects that result from the request/query using the new location coordinates, i.e., request download of AR objects for the current, new location, or, rephrased, “request an updated domain list”.) (¶ [0037] of HART: “As shown, the control circuitry 180 can comprise any number of different sensors, such as the proximity 182 and optical 184 sensors like a laser or Bluetooth beacon, that function to provide the logging 186, airspace 188, content 190, recognition 192, and purchase software 194 with device and user conditions. For example, the sensors 182 and 184, as well as an unlimited variety of other sensing equipment, can detect and return data to a processor and memory of the augmented reality device so that various software applications can utilize the data to provide diverse device capabilities. The logging software 186 can take data at least from the sensors 182 and 184 to register a plethora of device and user activity, such as, but not limited to, the movement of the device relative to a predetermined area and user interaction with digital content in a digital airspace.”  ¶ [0039] of HART: “The content software 190 can likewise be configured with visual content rendering capabilities as well as the ability to take data from remote sources, such as a server across a network, to update, change, and remove digital content from the digital airspace. With the content software 190 handling the generation of digital content in cooperation with the airspace software 188, the digital content can seamlessly appear in a predetermined digital airspace despite a user moving relative to the airspace.”).
	Regarding claim 15 (depends on claim 10), POUNDS and HART both further disclose:
 	the client is a computing device (¶ [0119] of POUNDS: “‘CLIENT DEVICE’ in this context can refer to any machine that interfaces to a communications network to obtain resources from one or more server systems or other client devices. A client device may be, but is not limited to, a mobile phone, desktop computer, laptop, portable digital assistants (PDAs), smart phones, tablets, ultra books, netbooks, laptops, multi-processor systems, microprocessor-based or programmable consumer electronics, game consoles, set-top boxes, or any other communication device that a user may use to access a network.”)  (¶ [0020] of HART: “an augmented reality device may have at least a controller, memory, and at least one screen and configured to display an augmented reality digital content via the at least one screen with the augmented reality digital content positioned at a physical location and displayed only when a user is oriented towards the physical location.”  ¶ [0022] of HART: “The augmented reality device 102 may be configured to be any size, capacity, and computing speed that can conduct stand-alone computing operations, like taking pictures, as well as network operations, like accessing a remote server 104, over a wired or wireless network 106 via appropriate protocol.”  ¶ [0028] of HART: “It is contemplated that the augmented reality device can be worn by being physically attached to person, such as via a belt or clip onto glasses, or by being handled by the user, such as via looking through a mobile computing device like a smartphone or laptop.”).
	Regarding claim 16 (depends on claim 15), POUND discloses:
 	the client is a computing device having capabilities to perform at least one of the following: augmented reality, virtual reality, extended reality, and spatial computing (¶ [0013]: “Various embodiments provide systems, methods, devices, and instructions for a registry for augmented reality objects, which can provide augmented reality objects to a client device to support various software or hardware applications (e.g., mixed reality software applications).”  ¶ [0021]: “The system 100 includes multiple client devices 102, each of which hosts a number of applications including a client application 104.”  ¶ [0023]: “For some embodiments, a particular client application 104 provides its respective client device 102 with one or more augmented reality/mixed reality features. A particular client application 104 can represent, for example, an augmented reality (AR) client software application, or a messaging software application that includes augmented reality/mixed reality features. A particular client application 104 can obtain one or more AR objects (e.g., from an augmented reality (AR) object system with AR object system 116, hereafter the AR object system 116) to generate a mixed reality environment (e.g., based on the real-world environment of the client device 102) that includes the one or more AR objects. For instance, a particular client application 104 can enable a client device 102, such as a smartphone, to capture image frames of a real-world environment (e.g., using smartphone camera) and generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment.”  ¶ [0119]: “’CLIENT DEVICE’ in this context can refer to any machine that interfaces to a communications network to obtain resources from one or more server systems or other client devices. A client device may be, but is not limited to, a mobile phone, desktop computer, laptop, portable digital assistants (PDAs), smart phones, tablets, ultra books, netbooks, laptops, multi-processor systems, microprocessor-based or programmable consumer electronics, game consoles, set-top boxes, or any other communication device that a user may use to access a network.”). 
	Regarding claim 17 (depends on claim 15), POUNDS discloses:
 	the client transmits a request to the server to receive a spatial domain (¶ [0023]: “a particular client application 104 can obtain AR objects from an AR registry (e.g., implemented by the AR object system 116) by, for example, requesting or querying for one or more AR objects from the AR object system 116 using information associated with the client device 102, such as information regarding the user of the client device 102, the current set of coordinates (e.g., GPS coordinates) of the client device 102, or a specified radius around the client device 102.”  ¶ [0042]: “According to some embodiments, geolocation data (of the logical topological data layer 214) comprises data for storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), storing registration of a ranker in association one or more coordinates corresponding to a location on a map, or some combination of both. In particular, for some embodiments, the geolocation data can associate data from 3D topological data layer 212 (e.g., such as geospatial data) with model data from the AR object model data layer 218. In this way, the geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box. When the AR object is ultimately displayed by a client device, the AR object's displayed position and orientation can be determined relative to the center of the AR object. Additionally, for various embodiments, the geolocation data facilitates registration of a ranker in association with a set of coordinates corresponding to a location on a map by associate data from 3D topological data layer 212 (e.g., such as geospatial data) with an identifier associated with a ranker.”  ¶ [0046]: “The AR object model data layer 218 comprises data for one or more AR objects that can potentially be registered with the AR object system 116. Data stored by the AR object model data layer 218 can include, without limitation, model data for generating (e.g., rendering) a 3D model that visually represents a given AR object, data describing a (e.g., precalculated) 3D bounding box for a given AR object and rule data describe one or more rules for interacting with a given AR object. As described herein, a center of a 3D bounding box associated with a given AR object can determine how the given AR object is positioned and oriented when displayed by a client device with respect to a real-world environment (e.g., how the given AR object is embedded in real-world space presented by the client device).” )
 	Whereas POUNDS is not explicit as to, HART teaches: 
 	a spatial domain corresponding to each of a plurality of locations (e.g., digital space 120 corresponding to the locations of the eight sets of geospatial coordinates, as clearly shown in FIG. 2) (¶ [0024]: “FIG. 2 coveys a block representation of an example augmented reality digital airspace 120 in which various amounts and types of augmented reality digital content can be displayed, engaged, and utilized to compute real and predicted metrics. The digital airspace 120 has a volume and is anchored at a set of coordinates that correspond with a physical location on the Earth. While the digital airspace 120 can be any size and position in the world, the non-limiting embodiment shown in FIG. 2 has eight unique coordinates of longitude, latitude, and altitude that define the airspace's 120 height 122, length 124, and width 126. It is contemplated that the digital airspace 120 is configured to be any shape, such as a cone, trapezoid, sphere, parallelogram, and spheroid, which are defined by any number of unique coordinates.”).
 	Thus, in order to obtain a more versatile AR system having the cumulative features and/or functionalities taught by POUNDS and HART, it would have been obvious to one of ordinary skill in the art to have modified the process of the client transmitting a request to the server to receive a spatial domain based on the single location of the centroid spatial domain taught by POUNDS to also incorporate the client transmitting a request to the server to receive a spatial domain corresponding to a plurality of locations, as taught by HART (FIG. 2).
	Regarding claim 18 (depends on claim 15), POUNDS and HART both disclose:
 	the client is operable to provide direct or indirect views of a real-world environment (¶ [0117] of POUNDS: ““AUGMENTED REALITY OBJECT” in this context can refer to a virtual object (e.g., two dimension or three dimensional virtual objects) that can be presented in a client device-generated view of a real-world environment (e.g., a view presented on a display of a mobile client device), where the virtual object can interact with or enhance a real-world physical object of the real-world environment presented in the view. For example, using a camera of a smartphone, a user can view their surrounding real-world environment through the smartphone's display and the smartphone can enhance that view by displaying (e.g., superimposing) one or more virtual objects (e.g., three dimensional virtual objects) in the view in connection with one or more particular real-world physical objects of the real-world environment. For instance, an augmented reality object can be combined with a live (e.g., real-time or near real-time) camera feed such that when the augmented reality object is presented, it appears situated in the live a three-dimensional environment (e.g., augmented reality object appears to occupy a consistent three-dimensional volume and dynamically changing in aspect responsive to movement of the camera in a manner similar to that which would have been the case were the AR object a real-world physical object). In addition to visual information, a client device can convey to a user other sensory information in association with a particular augmented reality object, such as auditory information (e.g., music) and haptic information.”)   (¶ [0064] of HART: “FIGS. 10A-10D respectively display front and side perspective block representations of an example augmented reality environment 240 in which an augmented reality device can be practiced in accordance with assorted embodiments. The front view of FIG. 10A shows an exemplary front view of the augmented reality environment 240 where a screen 242 of an augmented reality device is positioned within the field of vision of a user without obscuring the entirety of the user's view of the actual physical environment 244. With the capabilities of the augmented reality device discussed above, digital content 246 can be displayed on the screen 242 in association with digital airspace assigned to at least a latitude, longitude, altitude, and time to provide goods, services, information, media access, and alerts.”   ¶ [0066]: “With the ability to display digital content nearly anywhere due to the capabilities of an augmented reality device, an entire world worth of digital content can be selectively assigned to physical locations that otherwise would not be practical to publish digital content, like remote wilderness locations or street surfaces. Such diverse content application capabilities can be particularly pertinent for advertising, especially with the user activity logging abilities of an augmented reality device. FIG. 10C displays another view of the digital content 246 when the user's field of vision is not restricted by the screen 242. That is, in the event the screen displaying the augmented reality digital content 246 is large enough to encompass a field of vision of the user, the digital content 246 can occupy as much, or as little, of the user's vision that corresponds with the user's physical position in relation to the digital airspace.”  ¶ [0067] of HART: “FIG. 10D further shows how the screen 242 is not limited to projecting digital content 246 as existing physical features, like windows 250, can be seen through the screen 242. As such, the screen 242 can be configured to be partially or completely transparent so that the physical features within and on the opposite side of the digital airspace from the user can be seen. As a non-limiting example, digital content 246 can be displayed between the user and the window 250 with a reduced opacity that allows the window 250 to be seen while the remaining digital content 246 not obstructing the window 250 is fully opaque.”   ).
	Regarding claim 19 (depends on claim 18), POUNDS and HART both disclose:
 	the client (e.g. client device 102 in FIG. 1 of POUNDS) (¶ [0002] of HART: “augmented reality device”; ¶ [0022] of HART: “The augmented reality device 102”) is operable to digitally project objects to provide a display (¶ [0014] of POUNDS: “AR objects are displayed or surfaced by the client device”) (¶ [0002] of HART: “display an augmented reality digital content via the at least one screen”; ¶ [0028] of HART: “FIG. 4 is a perspective view block representation of an example augmented reality environment 140”;  ¶ [0032] of HART: “the digital content displayed on the screen 142”) including at least one real-world object (e.g., ¶ [0016] of POUNDS: “an AR object can comprise a virtual object that can be presented in a client device-generated view of a real-world environment (e.g., a view presented on a display of a mobile client device), where the virtual object can interact with or enhance a real-world physical object of the real-world environment presented in the view.”) (¶ [0028] of HART: “a view of actual, physical space 144 both beyond and around the objects on the screen 142”;  ¶ [0030] of HART: “view the physical space 144”) and at least one computer-generated object (e.g., ¶ [0016] of POUNDS: “an AR object can comprise a virtual object that can be presented in a client device-generated view of a real-world environment (e.g., a view presented on a display of a mobile client device), where the virtual object can interact with or enhance a real-world physical object of the real-world environment presented in the view.”)  (¶ [0117] of POUNDS: “For example, using a camera of a smartphone, a user can view their surrounding real-world environment through the smartphone's display and the smartphone can enhance that view by displaying (e.g., superimposing) one or more virtual objects (e.g., three dimensional virtual objects) in the view in connection with one or more particular real-world physical objects of the real-world environment. For instance, an augmented reality object can be combined with a live (e.g., real-time or near real-time) camera feed such that when the augmented reality object is presented, it appears situated in the live a three-dimensional environment (e.g., augmented reality object appears to occupy a consistent three-dimensional volume and dynamically changing in aspect responsive to movement of the camera in a manner similar to that which would have been the case were the AR object a real-world physical object).”)   (¶ [0002] of HART: “an augmented reality digital content”; ¶ [0031] of HART: “signage 146, goods 148, and services 150 that can be engaged, viewed, and accessed”) (¶ [0002] of HART: “an augmented reality device with at least a controller, memory, and at least one screen. The augmented reality device can be configured to display an augmented reality digital content via the at least one screen with the augmented reality digital content positioned at a physical location and displayed only when a user is oriented towards the physical location.”  ¶ [0019] of HART: “Currently, small mobile computing devices are being developed to fit to a user so that the physical world and computer-generated content can be concurrently viewed.”  ¶ [0019] of HART: “such simultaneous viewing”  ¶ [0019] of HART: “Thusly, it is the object of the present disclosure to provide a device that allows physical engagement with an augmented reality to optimize the potential of digital content correlated with a real-world physical location.”  ¶ [0020] of HART: “an augmented reality device may have at least a controller, memory, and at least one screen and configured to display an augmented reality digital content via the at least one screen with the augmented reality digital content positioned at a physical location and displayed only when a user is oriented towards the physical location.” ¶ [0028] of HART: “FIG. 4 is a perspective view block representation of an example augmented reality environment 140 capable of being produced and controlled by the augmented reality device 102 of FIG. 1. The perspective view of FIG. 2 [ sic , FIG. 4 ] shows how a screen 142 of an augmented reality device can be worn, handled, or presented in front of a user to concurrently provide digital content within the screen 142 and a view of actual, physical space 144 both beyond and around the objects on the screen 142. It is contemplated that the augmented reality device can be worn by being physically attached to person, such as via a belt or clip onto glasses, or by being handled by the user, such as via looking through a mobile computing device like a smartphone or laptop.”  ¶ [0030] of HART: “It should be noted that the size and scope of the digital content on the screen 142 is not limited to a particular portion of a user's field of vision as the digital content may extend throughout the user's field of vision or be sectioned to predetermined viewing dimensions. The screen 142 may alternatively be sized and fit to a user so that the digital content does not obscure all the user's field of vision, such as covering some of one of the user's eyes while leaving the remaining eye open to view the physical space 144. The digital content displayed on the screen 142 can be anchored to a particular volume of airspace corresponding to a physical location. The augmented reality device can display some, or all, of the digital content relative the orientation of the user or screen to the physical location. That is, if a user is oriented towards the physical location, the digital content is displayed, but gradually removed as the user moves to become oriented so that the physical location is not aligned with the user and the screen due to the digital content being invisible to the naked eye.”  ¶ [0031] of HART: “Regardless of the type of digital content, the correlation of a physical space 144 with digital airspace in an augmented reality allows for certain digital content to be tied to a particular location on the globe. As shown in FIG. 4, an online store can be correlated by the augmented reality device to a longitude, latitude, altitude, and time of the physical space 144 and provide at least signage 146, goods 148, and services 150 that can be engaged, viewed, and accessed through a variety of different manners.” ¶ [0032] of HART: “Assorted embodiments can configure the digital content displayed on the screen 142 to be engaged through physical interaction with some aspect of a user. That is, the goods 148 and services 150 can appear on the screen 142 and be engaged by the user to trigger a plethora of different activation results. As a non-limiting example, the physical touching of the physical space 144 assigned to goods 1 can activate further information to appear in the digital airspace, the purchase of the goods 1 identified in the digital airspace, and removal of the goods 1 icon from the screen 142. In other words, the augmented reality device can be configured to correlate digital content displayed on a screen or projected into space with a physical location and subsequently recognize the physical interaction of a user with that digital content to produce a predetermined activation result.”   ¶ [0042] of HART: “Through coordinate based digital content placement methodology applied by the control circuitry 180 allows for augmented reality to coincide with our existing reality by understanding the content's coordinates proximity to other structures and the user. For example, if a structure separates the user from the coordinates based on their proximity, the structure will act as a visual impediment just as it would if the digital content was a tangible print in our existing reality.”  ¶ [0057] of HART: “As illustrated with reference to object 220, which can be a building, landmark, tree, hill, and other natural or artificial obstruction, and segmented portions of each sub-section 214, the digital content located behind the object 220 will not be shown to a user. That is, the augmented reality device and digital content producing server can aggregate public architectural and nature map data to create a digital mold of the area proximal the digital airspace 210 to prevent obstructed digital content from being visible when the object 220 is present between the user and digital airspace 210. The digital mold can further function as a barrier on any architecture and natural feature to determine if the user is indoors or outdoors. With the digital mold being 100% transparent and invisible to a naked human eye, but opaque from the perspective of technology and capable of operating seamlessly with the digital content, the augmented reality and actual reality appear to co-exist.   ¶ [0067] of HART: “FIG. 10D further shows how the screen 242 is not limited to projecting digital content 246 as existing physical features, like windows 250, can be seen through the screen 242. As such, the screen 242 can be configured to be partially or completely transparent so that the physical features within and on the opposite side of the digital airspace from the user can be seen. As a non-limiting example, digital content 246 can be displayed between the user and the window 250 with a reduced opacity that allows the window 250 to be seen while the remaining digital content 246 not obstructing the window 250 is fully opaque.” ). 
 	Regarding claim 20, POUNDS discloses a system for establishing a client-server connection (FIG. 1, FIG. 7 and/or FIG. 9) and delivering data corresponding to a geographic location (Abstract: “AR object registry that facilitates or enables registration of one or more AR objects in association with one or more locations across a planet.”  ¶ [0014]: “AR objects are provided to a client device (e.g., in response to a request/query for AR objects from the client device)”), the system comprising: 
 	a spatial domain system (¶ [0025]: “an AR registry (e.g., implemented by the AR object system 11” ¶ [0084]: “the AR object registry module 606 receives,”) to store a plurality of registrations of spatial domains (¶ [0025]: “AR objects” … “in association with a set of coordinates”; ¶ [0042]: “storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map)”) comprising virtual three-dimensional volumes (e.g., ¶ [0042]: “the AR object's 3D bounding box.” ¶ [0046]: “data describing a (e.g., precalculated) 3D bounding box for a given AR object”) corresponding to a real-world geographical space (¶ [0025]: “a set of coordinates on a map (e.g., geospatial map).” ¶ [0042]: “the geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box.”) (¶ [0022]: “Accordingly, each client application 104 can communicate and exchange data with another client application 104 and with the server system 108 via the network 106. The data exchanged between client applications 104, and between a client application 104 and the server system 108, includes functions (e.g., commands to invoke functions) as well as payload data (e.g., AR object, text, audio, video or other multimedia data).”  ¶ [0025]: “a particular client application 104 enables a user to register one or more AR objects with an AR registry (e.g., implemented by the AR object system 116) in association with a set of coordinates on a map (e.g., geospatial map).”  ¶ [0042]: “According to some embodiments, geolocation data (of the logical topological data layer 214) comprises data for storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), storing registration of a ranker in association one or more coordinates corresponding to a location on a map, or some combination of both. In particular, for some embodiments, the geolocation data can associate data from 3D topological data layer 212 (e.g., such as geospatial data) with model data from the AR object model data layer 218. In this way, the geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box. When the AR object is ultimately displayed by a client device, the AR object's displayed position and orientation can be determined relative to the center of the AR object.  ¶ [0046]: “The AR object model data layer 218 comprises data for one or more AR objects that can potentially be registered with the AR object system 116. Data stored by the AR object model data layer 218 can include, without limitation, model data for generating (e.g., rendering) a 3D model that visually represents a given AR object, data describing a (e.g., precalculated) 3D bounding box for a given AR object and rule data describe one or more rules for interacting with a given AR object. As described herein, a center of a 3D bounding box associated with a given AR object can determine how the given AR object is positioned and oriented when displayed by a client device with respect to a real-world environment (e.g., how the given AR object is embedded in real-world space presented by the client device). Additionally, as described herein, one or more rules associated with a given AR object can determine a level of user interaction available with respect to the given AR object. For instance, one or more rules of a given AR object can determine whether the AR object is static, has interactions limited to the client device, or allows multiuser interaction over through an interactive session.”    ¶ [0063]: “Through the AR object registry service 236, a user can manage (e.g., add, remove, or modify) registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), can manage registration of a ranker in association with one or more coordinates corresponding to a location on a map, or both. For example, a user can use the AR object registry service 236 to generate a new registration of an AR object with respect to one or more coordinates corresponding to a location on a map. The new registration can be for an AR object newly added to the AR object model data layer 218 or already stored on the AR object model data layer 218. As described herein, registering an AR object in association with a set of coordinates can effectively place the AR object at a location corresponding to the set of coordinates (e.g., place the AR object relative to a real-world map to achieve mixed reality).”   ¶ [0066]: “For some embodiments, the AR object registry service 236 stores a registration of an AR object (with respect to a set of coordinates corresponding to a location on a map) in the geolocation data of the logical topological data layer 214 as described herein (e.g., using model_id of TABLE 2).”   ¶ [0078]: “Depending on the embodiment, the result data can comprise a current stored state of the at least one augmented reality object (state stored on the AR object system 116), where the current stored state once provided to the client device can determine an initial state of the at least one augmented reality object for the user on the client device. The result data can comprise model data for each augmented reality object in the set of augmented reality objects. The result data can comprise location (e.g., position) data that describes, for each augmented reality object in the set of augmented reality objects, a given set of coordinates on the map at which the augmented reality object is to be displayed by a given client device when the given client device generates an augmented reality view relative to the given set of coordinates. The result data can comprise orientation data that describes, for each augmented reality object in the set of augmented reality objects, a given orientation at which a given client device is to display the augmented reality object when the client device generates an augmented reality view that includes the augmented reality object.”   ¶ [0084]: “Referring now to FIG. 10, a method 1000 is illustrated for registering an AR object to an AR object registry. At operation 1002, the AR object registry module 606 receives, from a client device associated with a user, a request to register a given augmented reality object on an augmented reality object registry in association with a given set of coordinates on the map.”   ¶ [0086]: “Additionally, in response to the request received at operation 1002, operation 1006 is performed. At operation 1006, based on the determining whether the user has permission, the AR object registry module 606 registers the given augmented reality object on the augmented reality object registry in association with the given set of coordinates on the map.”); 
 	a client (e.g., client device 102 in FIG. 1; ¶ [0021]: “client devices 102, each of which hosts a number of applications including a client application 104.”) configured to transmit the spatial domains (e.g., ¶ [0023]: “a particular client application 104 can obtain AR objects from an AR registry”;  ¶ [0029]: “sending of AR object-related information (e.g., model data, orientation, interaction rules or logic, state information, interactive, session information, etc.) via the application server 112, from the AR object system 116 to a particular client application 104;”) to at least one of the following: an augmented reality system (e.g., AUGMENTED REALITY (AR) OBJECT REGISTRY MODULE 606 located in AUGMENTED REALITY (AR) OBJECT SYSTEM WITH AR OBJECT REGISTRY 116 shown in FIG. 6.), an extended reality system, a virtual reality system, a mixed reality system, and a spatial computing system (e.g., “APPLICATION SERVER 112” in FIG. 1; “AUGMENTED REALIT (AR) OBJECT SERVICES 230 including AUGMENTED REALITY (AR) OBJECT REGISTRY SERVICE 236 in FIG. 2;  ¶ [0035]: “the AR object services 230 can be implemented by one or more servers (e.g., the application server 112).” ¶ [0021]: “FIG. 1 is a block diagram showing an example system 100, for exchanging data (e.g., relating to AR objects) over a network 106, that can include an augmented reality (AR) object system, according to some embodiments. The system 100 includes multiple client devices 102, each of which hosts a number of applications including a client application 104. Each client application 104 is communicatively coupled to other instances of the client application 104 and a server system 108 via a network 106 (e.g., the Internet).”   ¶ [0029]: “the sending of AR object-related information (e.g., query or request information, user input information, state information, model data for a new AR object, etc.) via the application server 112, from a particular client application 104 to the AR object system 116;”  ¶ [0030]: “The application server 112 hosts a number of applications, systems, and subsystems, including a messaging server application 114, an AR object system 116, and a social network system 122.”  ¶ [0035]: “FIG. 2 is block diagram illustrating an example logical architecture for the AR object system 116, according to some embodiments. Specifically, the AR object system 116 is shown to comprise data layers 210 and augmented reality (AR) object services 230, which support various features and functionalities of the AR object system 116. As shown, the data layers 210 comprises a three-dimensional (3D) topological data layer 212, a logical topological data layer 214, a user data layer 216, and an augmented reality (AR) object model data layer 218. As also shown, the AR object services 230 comprises an augmented reality (AR) object interactive session service 232, an augmented reality (AR) object query service 234, and an augmented reality (AR) object registry service 236.”   ¶ [0035]: “For example, the data layers 210 can be implemented by one or more databases (e.g., databases 120), and the AR object services 230 can be implemented by one or more servers (e.g., the application server 112).”  ¶ [0063]: “Through the AR object registry service 236, a user can manage (e.g., add, remove, or modify) registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), can manage registration of a ranker in association with one or more coordinates corresponding to a location on a map, or both. For example, a user can use the AR object registry service 236 to generate a new registration of an AR object with respect to one or more coordinates corresponding to a location on a map. The new registration can be for an AR object newly added to the AR object model data layer 218 or already stored on the AR object model data layer 218. As described herein, registering an AR object in association with a set of coordinates can effectively place the AR object at a location corresponding to the set of coordinates (e.g., place the AR object relative to a real-world map to achieve mixed reality).”   FIG. 10: Steps 1002 and 1006.  ¶ [0084]: “Referring now to FIG. 10, a method 1000 is illustrated for registering an AR object to an AR object registry. At operation 1002, the AR object registry module 606 receives, from a client device associated with a user, a request to register a given augmented reality object on an augmented reality object registry in association with a given set of coordinates on the map.”  ¶ [0086]: “Additionally, in response to the request received at operation 1002, operation 1006 is performed. At operation 1006, based on the determining whether the user has permission, the AR object registry module 606 registers the given augmented reality object on the augmented reality object registry in association with the given set of coordinates on the map.”); 
 	a spatial domain registry database (¶ [0013]: “an augmented reality (AR) object registry that facilitates or enables registration of one or more AR objects in association with one or more locations across a planet (e.g., on a world scale).” ¶ [0028]: “database 120”) to store a plurality of spatial domain information (¶ [0013]: “an AR object registry can enable associations between one or more AR objects and one or more locations or physical objects on planet Earth.” ¶ [0014]: “an AR registry of an embodiment can associate (e.g., unite) topology map data (e.g., of Earth) with AR object data”;  ¶ [0016]: “A registered AR object can comprise an AR object registered by an embodiment described herein, thereby associating the AR object with a set of coordinates via an AR object registry.”   ¶ [0042]: “storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map),”   ¶ [0046]: “data for one or more AR objects that can potentially be registered with the AR object system 116.”) (¶ [0028]: “Turning now specifically to the server system 108, an Application Program Interface (API) server 110 is coupled to, and provides a programmatic interface to, an application server 112. The application server 112 is communicatively coupled to a database server 118, which facilitates access to a database 120 in which is stored data associated with operations performed by the application server 112.”  ¶ [0042]: “According to some embodiments, geolocation data (of the logical topological data layer 214) comprises data for storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), storing registration of a ranker in association one or more coordinates corresponding to a location on a map, or some combination of both. In particular, for some embodiments, the geolocation data can associate data from 3D topological data layer 212 (e.g., such as geospatial data) with model data from the AR object model data layer 218. In this way, the geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box. When the AR object is ultimately displayed by a client device, the AR object's displayed position and orientation can be determined relative to the center of the AR object.”  ¶ [0046]: “The AR object model data layer 218 comprises data for one or more AR objects that can potentially be registered with the AR object system 116. Data stored by the AR object model data layer 218 can include, without limitation, model data for generating (e.g., rendering) a 3D model that visually represents a given AR object, data describing a (e.g., precalculated) 3D bounding box for a given AR object and rule data describe one or more rules for interacting with a given AR object. As described herein, a center of a 3D bounding box associated with a given AR object can determine how the given AR object is positioned and oriented when displayed by a client device with respect to a real-world environment (e.g., how the given AR object is embedded in real-world space presented by the client device). Additionally, as described herein, one or more rules associated with a given AR object can determine a level of user interaction available with respect to the given AR object. For instance, one or more rules of a given AR object can determine whether the AR object is static, has interactions limited to the client device, or allows multiuser interaction over through an interactive session.”); 
 	an analysis system (e.g., ¶ [0035]: “AR object system 116”) to interpret (e.g., ¶ [0042]: “storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map)”; ¶ [0042]: “associates a center (e.g., centroid) of an AR object with the set of coordinates”) the spatial domain (e.g., ¶ [0042]: “associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box.”) (¶ [0035]: “FIG. 2 is block diagram illustrating an example logical architecture for the AR object system 116, according to some embodiments. Specifically, the AR object system 116 is shown to comprise data layers 210 and augmented reality (AR) object services 230, which support various features and functionalities of the AR object system 116. As shown, the data layers 210 comprises a three-dimensional (3D) topological data layer 212, a logical topological data layer 214, a user data layer 216, and an augmented reality (AR) object model data layer 218. As also shown, the AR object services 230 comprises an augmented reality (AR) object interactive session service 232, an augmented reality (AR) object query service 234, and an augmented reality (AR) object registry service 236.”  ¶ [0036]: “The 3D topological data layer 212 comprises data that describes an internal representation of a real-world environment. The data can include, without limitation, 3D modeling information of the real-world environment and information that associates the 3D modeling information with one or more coordinates (e.g., on a topological map). A query to the 3D topological data layer 212 can comprise one or more coordinates on a map (e.g., topological map) and a radius value around a point corresponding to the one or more coordinates. The query results provided by the 3D topological data layer 212 can comprise one or more 3D model objects that fall within the radius that is centered at the one or more coordinates. Data for the 3D topological data layer 212 can be sourced from one or more data sources, including third party vendors. Additionally, data of the 3D topological data layer 212 can be divided into two or more types, such as lower resolution data (hereafter, referred to as world data) and higher resolution data (hereafter, referred to as deep world data. World data can represent default ground truth data for the AR object system 116 (which can provide a quick foundation for AR object model placement). In comparison to deep world data, world data can have lower accuracy (e.g., approximately 3 m of accuracy), and generally lacks indoor data for real world structures (e.g., buildings, etc.). Deep world data can represent the 3D topological data having the highest accuracy within the AR object system 116 (e.g., centimeter level of accuracy), and can include indoor data for real world structures.”  ¶ [0042]: “According to some embodiments, geolocation data (of the logical topological data layer 214) comprises data for storing registration of an AR object in association with one or more coordinates corresponding to a location on a map (e.g., topological map), storing registration of a ranker in association one or more coordinates corresponding to a location on a map, or some combination of both. In particular, for some embodiments, the geolocation data can associate data from 3D topological data layer 212 (e.g., such as geospatial data) with model data from the AR object model data layer 218. In this way, the geolocation data can facilitate registration (e.g., placement) of an AR object in association with a set of coordinates corresponding to a location on a map. For some embodiments, the geolocation data associates a center (e.g., centroid) of an AR object with the set of coordinates. The center of an AR object can correspond to a center of the AR object's 3D bounding box. When the AR object is ultimately displayed by a client device, the AR object's displayed position and orientation can be determined relative to the center of the AR object.”); and 
 	a server (e.g., server system 108 including application server 112 in in FIG. 1; ¶ [0026]: “The server system 108”) to transmit the spatial domain (e.g., ¶ [0023]: “obtain AR objects from an AR registry”;  ¶ [0029]: “sending of AR object-related information (e.g., model data, orientation, interaction rules or logic, state information, interactive, session information, etc.)”) to the computing device (¶ [0023]: “a particular client application 104 can obtain AR objects from an AR registry”;  ¶ [0029]: “sending of AR object-related information (e.g., model data, orientation, interaction rules or logic, state information, interactive, session information, etc.) via the application server 112, from the AR object system 116 to a particular client application 104;”) (¶ [0014]: “AR objects are provided to a client device (e.g., in response to a request/query for AR objects from the client device). In this way, such embodiments can affect which AR objects are displayed or surfaced by the client device at and around the client device's current set of coordinates on a map (e.g., geospatial map).”  ¶ [0021]: “FIG. 1 is a block diagram showing an example system 100, for exchanging data (e.g., relating to AR objects) over a network 106, that can include an augmented reality (AR) object system, according to some embodiments. The system 100 includes multiple client devices 102, each of which hosts a number of applications including a client application 104. Each client application 104 is communicatively coupled to other instances of the client application 104 and a server system 108 via a network 106 (e.g., the Internet).”  ¶ [0022]: “Accordingly, each client application 104 can communicate and exchange data with another client application 104 and with the server system 108 via the network 106. The data exchanged between client applications 104, and between a client application 104 and the server system 108, includes functions (e.g., commands to invoke functions) as well as payload data (e.g., AR object, text, audio, video or other multimedia data).”  ¶ [0023]: “a particular client application 104 provides its respective client device 102 with one or more augmented reality/mixed reality features. A particular client application 104 can represent, for example, an augmented reality (AR) client software application, or a messaging software application that includes augmented reality/mixed reality features.  A particular client application 104 can obtain one or more AR objects (e.g., from an augmented reality (AR) object system with AR object system 116, hereafter the AR object system 116) to generate a mixed reality environment (e.g., based on the real-world environment of the client device 102) that includes the one or more AR objects. For instance, a particular client application 104 can enable a client device 102, such as a smartphone, to capture image frames of a real-world environment (e.g., using smartphone camera) and generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment. In particular, a particular client application 104 can obtain AR objects from an AR registry (e.g., implemented by the AR object system 116) by, for example, requesting or querying for one or more AR objects from the AR object system 116 using information associated with the client device 102, such as information regarding the user of the client device 102, the current set of coordinates (e.g., GPS coordinates) of the client device 102, or a specified radius around the client device 102. When obtaining the one or more AR objects (e.g., the AR object system 116), a particular client application 104 can receive data for those AR objects. The data for those AR objects can include, for example: model data for one or more three-dimensional models (e.g., 3D graphical content) for rendering and displaying the obtained AR objects on a client device 102; rule data describing one or more rules that determine user interactions with the obtained AR objects through a particular client application 104; or state data describing initial states of the obtained AR objects (e.g., initial state in which an obtained AR object will be presented by a particular client application 104 on a client device 102).”  ¶ [0026]: “The server system 108 provides server-side functionality via the network 106 to a particular client application 104. While certain functions of the system 100 are described herein as being performed by either a client application 104 or by the server system 108, it will be appreciated that the location of certain functionality either within the client application 104, the server system 108 is a design choice.”  ¶ [0027]: “The server system 108 supports various services and operations that are provided to the client application 104. Such operations include transmitting data to, receiving data from, and processing data generated by the client application 104. This data may include message content. AR object-related information (e.g., model data, orientation, interaction rules or logic, state information, interactive, session information, etc.), client device information, geolocation information, media annotation and overlays, message content persistence conditions, social network information, and live event information as examples.”  ¶ [0069]: “FIG. 4 is a flow diagram illustrating an example of session handling by an AR object interactive session service (e.g., 232), according to some embodiments. At the start, a client application operating on a client device 404 can cause the client device 404 to request/query for one or more AR objects from an AR object query service 402 (e.g., request/query based on a set of coordinates corresponding to the current location of the client device 404 and a radius value). At operation 420, the client device 404 can download data for the one or more AR objects that result from the request/query, which can include model data and rule data for the one or more AR objects. Subsequently, the user can interact with the one or more AR objects in accordance with one or more rules described by the rule data.“   ¶ [0075]: “FIGS. 7 through 13 are flowcharts illustrating methods relating to an AR object registry, according to some embodiments. Various methods described herein with respect to FIGS. 7 through 13 may be embodied in machine-readable instructions for execution by one or more computer processors such that the operations of the methods may be performed in part or in whole by the server system 108 or, more specifically, the AR object system 116.”   ¶ [0076]: “Referring now to FIG. 7, a method 700 is illustrated for providing AR objects to a client device and handling a session for interacting with a provided AR object. At operation 702, the AR object query module 602 receives a query from a client device for one or more augmented reality objects, where the query can comprise a current set of coordinates that corresponds to a position of the client device on a map, and can further comprise a radius relative to (e.g., centered by a location corresponding to) the current set of coordinates.”  ¶ [0077]: “In response to the query received at operation 702, at operation 704, the AR object query module 602 determines (e.g., identifies) a set of augmented reality objects based on the query and, at operation 706, sends a query result to the client device, where the query result comprises result data for the set of augmented reality objects determined by operation 704. The determination of the set of augmented reality objects based on the query can comprise the AR object query module 602 executing a search based on the received query. The set of augmented reality objects can be determined by operation 704 from a plurality of augmented reality objects registered on an augmented reality object registry (e.g., as registered via the AR object registry module 606). As described herein, based on the result data provided to the client device by the query result, the client device can display (or surface) one or more of the augmented reality objects from the set of augmented reality objects.”)
 whereon the user (¶ [0061]: “AR objects are presented/surfaced to a user at a client device.”) interacts with a plurality of virtual objects (¶ [0069]: “the user can interact with the one or more AR objects”) provided, via the display system (e.g., ¶ [0023]: “the smartphone display”), within a real-world environment correlating to the spatial domain (¶ [0023]: “generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment.”) (¶ [0016]: “an AR object can comprise a virtual object that can be presented in a client device-generated view of a real-world environment (e.g., a view presented on a display of a mobile client device), where the virtual object can interact with or enhance a real-world physical object of the real-world environment presented in the view. For instance, an AR object can be combined with a live (e.g., real-time or near real-time) camera feed such that when the AR object is presented, it appears situated in the live a three-dimensional environment (e.g., AR object appears to occupy a consistent three-dimensional volume and dynamically changing in aspect responsive to movement of the camera in a manner similar to that which would have been the case were the AR object a real-world physical object).” ¶ [0016]: “The level of interaction (e.g., user interaction) available for an AR object registered by an embodiment can vary. For example, an AR object can be static and have no level of interaction with a user or the real-world environment. A registered AR object (e.g., virtual ball) can have one or more available interactions (e.g., spin, bounce, toss, etc.) where any changes to the state of the AR object (by way of those available interactions) are localized (e.g., confined or limited) to the user at the client device (e.g., state changes to the AR object are not propagated to another user at another client device) and any changes to the state of the AR object do not alter the current initial state of the AR object as stored in the AR object registry. A registered AR object (e.g., virtual graffiti) can have one or more available interactions (e.g., drawing, generating, or applying the virtual graffiti) where any changes to the state of the AR object (by way of those available interactions) are propagated to another user at another client device (e.g., be presented in a view displayed by the other client device) without interaction by the other user (i.e., no interactive session needed). Additionally, a registered AR object can permit two or more users to interact (e.g., in real-time) with the registered AR object (e.g., spin, bounce, or toss the virtual ball) at the same time during an interactive session. For example, a first user can toss a virtual ball between one or more other users within the same interactive session, where data is transmitted between the user's client device through the interactive session. Depending on the registered AR object, at the end of the interactive session, the final state of the registered AR object (as changed by users' interactions during the interactive session) may or may not be saved to the AR object registry, thereby updating the initial state of the AR object for subsequent single-user interactions or multi-user interactive sessions.”   ¶ [0018]: “user interactions with respect to a given AR object can be defined by a set of rules (e.g., interaction rules) associated with the AR object. For instance, a rule for an AR object can determine an availability of an interaction with respect to the AR object (e.g., can toss or bounce virtual ball), or can define an interaction constraint with respect to the AR object (e.g., interactions with respect to the virtual ball are limited to the client, or the virtual ball can only be tossed so far).”   ¶ [0023]: “A particular client application 104 can obtain one or more AR objects (e.g., from an augmented reality (AR) object system with AR object system 116, hereafter the AR object system 116) to generate a mixed reality environment (e.g., based on the real-world environment of the client device 102) that includes the one or more AR objects. For instance, a particular client application 104 can enable a client device 102, such as a smartphone, to capture image frames of a real-world environment (e.g., using smartphone camera) and generate a view (e.g., on the smartphone display) that presents the real-world environment with (e.g., enhanced by) one or more AR objects that are associated with that real-world environment.”  ¶ [0023]: “The data for those AR objects can include, for example: model data for one or more three-dimensional models (e.g., 3D graphical content) for rendering and displaying the obtained AR objects on a client device 102; rule data describing one or more rules that determine user interactions with the obtained AR objects through a particular client application 104; or state data describing initial states of the obtained AR objects (e.g., initial state in which an obtained AR object will be presented by a particular client application 104 on a client device 102).”   ¶ [0024]: “a particular client application 104 can display the obtained AR object on the display of a client device 102 by determining a positioning of the AR object on the display relative to the real-world environment. A particular client application 104 can do so by executing a process that generates (or constructs) a virtual camera by combining data from a client devices 102's various sensors, such as an image sensor, inertial measurement unit (IMU), and GPS sensor, and then using the virtual camera to position the obtained AR object on the display of the client device 102. A particular client application 104 can, for example, use a simultaneous localization and mapping (SLAM) or visual odometry (VIO) system or method to generate the virtual camera. When a particular client application 104 displays the AR object, the 3D model of AR object can be rendered and displayed as an overlay over the real-world environment being presented by a client device 102.”  ¶ [0069]: “FIG. 4 is a flow diagram illustrating an example of session handling by an AR object interactive session service (e.g., 232), according to some embodiments. At the start, a client application operating on a client device 404 can cause the client device 404 to request/query for one or more AR objects from an AR object query service 402 (e.g., request/query based on a set of coordinates corresponding to the current location of the client device 404 and a radius value). At operation 420, the client device 404 can download data for the one or more AR objects that result from the request/query, which can include model data and rule data for the one or more AR objects. Subsequently, the user can interact with the one or more AR objects in accordance with one or more rules described by the rule data.“  ¶ [0077]: “In response to the query received at operation 702, at operation 704, the AR object query module 602 determines (e.g., identifies) a set of augmented reality objects based on the query and, at operation 706, sends a query result to the client device, where the query result comprises result data for the set of augmented reality objects determined by operation 704. The determination of the set of augmented reality objects based on the query can comprise the AR object query module 602 executing a search based on the received query. The set of augmented reality objects can be determined by operation 704 from a plurality of augmented reality objects registered on an augmented reality object registry (e.g., as registered via the AR object registry module 606). As described herein, based on the result data provided to the client device by the query result, the client device can display (or surface) one or more of the augmented reality objects from the set of augmented reality objects.”).
 	POUNDS fails to explicitly disclose: interpreting, via an analysis system, the spatial domain to permit the support of a vertically stacked spatial domain, via an altitude value.
 	However, whereas POUNDS may not be entirely explicit as to, HART teaches:
  	interpreting (e.g., ¶ [0056]: “separated into multiple sub-sections 214”; ¶ [0056]: “divided into two elevations”), via an analysis system (e.g., ¶ [0022]: “digital reality engine 112”), the spatial domain (e.g., ¶ [0024]: “digital airspace 120”; FIG. 2) to permit the support of vertically stacked spatial domain (e.g., vertically stacked sub-sections 214 in FIG. 8;  ¶ [0056]: “shown in FIG. 8, the digital airspace is divided into two elevations corresponding with different first 216 and second 218 altitudes.”), via an altitude value (e.g., ¶ [0056]: “shown in FIG. 8, the digital airspace is divided into two elevations corresponding with different first 216 and second 218 altitudes.) (¶ [0016]: “digital airspace having a particular latitude, longitude, and altitude.”  ¶ [0023]: “The ability of the augmented reality device 102 to correlate actual, physical locations on the globe with digital content can further allow for the production of a digital environment and digital content assigned to that particular physical location.”   ¶ [0024]: “FIG. 2 coveys a block representation of an example augmented reality digital airspace 120 in which various amounts and types of augmented reality digital content can be displayed, engaged, and utilized to compute real and predicted metrics. The digital airspace 120 has a volume and is anchored at a set of coordinates that correspond with a physical location on the Earth. While the digital airspace 120 can be any size and position in the world, the non-limiting embodiment shown in FIG. 2 has eight unique coordinates of longitude, latitude, and altitude that define the airspace's 120 height 122, length 124, and width 126. It is contemplated that the digital airspace 120 is configured to be any shape, such as a cone, trapezoid, sphere, parallelogram, and spheroid, which are defined by any number of unique coordinates.”  ¶ [0029]: “In some embodiments, the augmented reality device functions in concert with a remote server to establish the physical space 144 being viewed by a user, the digital airspace corresponding to some or all of the physical space 144, and the digital content to be shown on the screen 142. Such communication with a remote server allows the augmented reality device to be small in size and computing power as the remote server computes and provides the digital content to be displayed on the screen 142.”    ¶ [0031]: “Regardless of the type of digital content, the correlation of a physical space 144 with digital airspace in an augmented reality allows for certain digital content to be tied to a particular location on the globe. As shown in FIG. 4, an online store can be correlated by the augmented reality device to a longitude, latitude, altitude, and time of the physical space 144 and provide at least signage 146, goods 148, and services 150 that can be engaged, viewed, and accessed through a variety of different manners.”    ¶ [0056]: “The purchased digital airspace 210 may be separated into multiple sub-sections 214 that continuously extend for less than all the volume within the airspace bounds 212. In the embodiment shown in FIG. 8, the digital airspace is divided into two elevations corresponding with different first 216 and second 218 altitudes. Such airspace division can correspond with different digital content to be published and concurrent interactions with the different sub-sections 214. For example, the lower elevation 196 can be configured with kids digital content conducive to children of a particular height while the higher elevation 218 contains digital content intended for adults with greater heights. With the ability to carve the digital airspace 210 into any number of sub-sections 214, the airspace owner can maximize the potential of information and advertisements by physically placing them where they will receive the most exposure to an intended consumer, such as kids.”);
 	Thus, in order to obtain a more versatile geospatial AR system having the cumulative features and/or functionalities taught by POUNDS and HART, it would have been obvious to one of ordinary skill in the art to have modified the AR system taught by POUNDS to further incorporate an analysis system to interpret the spatial domain to permit support of vertically stacked spatial domains via an altitude value, as taught by HART.
   	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over POUNDS et al. (US 2021/0200776) in view of HART (US 2015/0042681), further in view of MANDELLA et al. (US 2016/0267720, hereinafter “MANDELLA”).
 	Regarding claim 7 (depends on claim 1), whereas POUNDS and HART are not explicit as to, MANDELLA teaches:
 	the client is a drone (¶ [0247]: “One such use case is illustrated in FIG. 29 showing user 202 wearing HUD/HMD 150 from our earlier embodiments. Although HUD/HMD or headset 150 presumably incorporates a handset (e.g. a smartphone, see also FIG. 2), the embodiment is agnostic to the type of technology and is equally capable of working with fully integrated eyeglasses/goggles 152 taught earlier, or any other type of device having appropriate projection and viewing mechanisms.”  ¶ [0248]: “In the embodiment shown in FIG. 29, user 202 views a VR/AR/MR environment 650 from the viewpoint of a device 652 which is a drone. Drone 652 has an inside-out camera 654 and it is from the viewpoint of this camera that user 202 sees environment 650.”  ¶ [0249]: “Alternatively, inside-out camera(s) can be separately mounted on, affixed to or in some other way operably connected to device 652. Furthermore, as before, there can be one or more inside-out camera(s) on device 652 providing either monocular, binocular/stereoscopic or other types of vision of environment 650 to user 202. Environment 650 contains a virtual object 656 and potentially other virtual and real objects which are not explicitly shown in FIG. 29 to avoid detraction from the principles of this embodiment.”  ¶ [0250]: “Obviously the important difference in the present embodiments is that instead of viewing the environment from the viewpoint of the user himself or herself, the environment as projected/displayed by the projection mechanism is viewed from the viewpoint of a device. This detachment of the viewpoint and associated viewing optics/mechanism from the user himself/herself provides a lot of interesting applications. One such application is shown in FIG. 29, where user 202 is controlling drone 652 with a controller 660.”  ¶ [0261]: “In another embodiment, the inside-out camera is attached to an autonomous, or semi-autonomous device, and the scene is displayed to a sentient being (e.g. human). In this embodiment, the scene is displayed and updated with virtual objects for the human but from the viewpoint of the autonomous or semi-autonomous device (e.g. robot, drone, etc.).”).
 	Thus, in order to obtain a more versatile AR system having the cumulative features and/or functionalities taught by POUNDS, HART and MANDELLA, it would have been obvious to one of ordinary skill in the art to have modified the AR system taught by the combined teachings OF POUND and HART to incorporate a client that is a drone, as taught by MANDELLA.
	Regarding claim 8 (depends on claim 1), Mandella discloses:
 	the client is a robot (  ¶ [0251]: “However, many other applications of the present embodiments are possible. For example, the device can be a robot controlled by a control mechanism such as a computer software/hardware or by the user himself/herself either manually or through an electronic control mechanism.”  ¶ [0261]: “In another embodiment, the inside-out camera is attached to an autonomous, or semi-autonomous device, and the scene is displayed to a sentient being (e.g. human). In this embodiment, the scene is displayed and updated with virtual objects for the human but from the viewpoint of the autonomous or semi-autonomous device (e.g. robot, drone, etc.).”).
	Thus, in order to obtain a more versatile AR system having the cumulative features and/or functionalities taught by POUNDS, HART and MANDELLA, it would have been obvious to one of ordinary skill in the art to have modified the AR system taught by the combined teachings OF POUND and HART to incorporate a client that is a robot, as taught by MANDELLA.
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133). 	
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675